Exhibit 10.1

 

[g125401kk01i001.jpg] AIR COMMERCIAL REAL ESTATE ASSOCIATION

STANDARD INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE — NET

(DO NOT USE THIS FORM FOR MULTI-TENANT BUILDINGS)

 

1.             Basic Provisions (“Basic Provisions”).

 

1.1           Parties: This Lease (“Lease”), dated for reference purposes only
July 12, 2012, is made by and between Leo Miller and Bernice E. Miller, as
Co-Trustrees of the Miller Trust under the First Amended and Restated Miller
Trust dated November 7, 1994 and The Klein Family Partnership, a California
Limited Partnership (“Lessor”) and Bidz.com, Inc., a Delaware corporation
(“Lessee”), (collectively the “Parties,” or individually a “Party”).

 

1.2           Premises: That certain real property, including all improvements
therein or to be provided by Lessor under the terms of this Lease, and commonly
known as 2400 Marine Avenue, Redondo Beach, located in the County of Los
Angeles, State of California, and generally described as (describe briefly the
nature of the property and, if applicable, the “Project”, if the property is
located within a Project) an approximately 30,000 square foot office building
and an approximately 20,000 square foot warehouse building and the parking,
landscaped and other areas at 2400 Marine Avenue. (“Premises”). (See also
Paragraph 2)

 

1.3           Term: Five (5) years and three (3) and one-half months (“Original
Term”) commencing September 15, 2012 (“Commencement Date”) and ending
December 31, 2017 (“Expiration Date”). (See also Paragraph 3)

 

1.4           Early Possession: Upon full execution of lease, receipt of
applicable funds and proof of applicable insurance (“Early Possession Date”).
(See also Paragraphs 3.2 and 3.3)

 

1.5           Base Rent: $40,000.00 per month (“Base Rent”), payable on the
first (1st) day of each month commencing September 15, 2012. The balance of Base
Rent for October 2012 in the sum of $20,000.00 plus the balance of the monthly
payment of Real Property Taxes and Insurance premiums for October 2012 in the
amount of $1,840.98, shall be paid on October 1, 2012. (See also Paragraph 4)

 

x If this box is checked, there are provisions in this Lease for the Base Rent
to be adjusted.

 

1.6           Base Rent and Other Monies Paid Upon Execution:

 

(a)           Base Rent: $40,000.00 for the period September 15, 2012 through
October 14, 2012.

(b)           Security Deposit: $120,000.08 (“Security Deposit”). (See also
Paragraph 5)

(c)           Other: $3,681.96 for September 15, 2012 through October 14, 2012
property taxes and property insurance.

(d)           Total Due Upon Execution of this Lease: $163,681.96.

 

1.7           Agreed Use: General office and warehouse for an on-line auction
company and related lawful uses. (See also Paragraph 6)

 

1.8           Insuring Party: Lessor is the “Insuring Party” unless otherwise
stated herein. (See also Paragraph 8)

 

1.9           Real Estate Brokers: (See also Paragraph 15)

 

(a) Representation: The following real estate brokers (the “Brokers”) and
brokerage relationships exist in this transaction (check applicable boxes):

 

/s/ SK

 

 

 

/s/ LM

 

 

 

/s/ BM

 

 

 

/s/ DZ

INITIALS

 

INITIALS

 

©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

FORM STN-9-3/06E

 

1

--------------------------------------------------------------------------------


 

x   CBRE, Inc. represents Lessor exclusively (“Lessor’s Broker”);

x   Cushman and Wakefield of California, Inc. represents Lessee exclusively
(“Lessee’s Broker”); or

o    represents both Lessor and Lessee (“Dual Agency”).

 

(b) Payment to Brokers: Lessor shall pay to the Broker the fee agreed to in
their separate written agreement (or if there is no such agreement, the sum of
under separate agreement or           % of the total Base Rent) for the
brokerage services rendered by the Brokers.

 

1.10         Guarantor. The obligations of the Lessee under this Lease are to be
guaranteed by David Zinberg and Marina Zinberg (“Guarantor”). (See also
Paragraph 37)

 

1.11         Attachments. Attached hereto are the following, all of which
constitute a part of this Lease:

 

x   an Addendum consisting of Paragraphs 51 through 70 ;

o    a plot plan deploting the Premises;

o    a current set of the Rules and Regulations;

o    a Work Letter;

x   other (specify): Exhibit “A”, Guaranty.

 

2.             Premises.

 

2.1           Letting. Lessor hereby leases to Lessee, and Lessee hereby leases
from Lessor, the Premises, for the term, at the rental, and upon all of the
terms, covenants and conditions set forth in this Lease, Unless otherwise
provided herein, any statement of size set forth in this Lease, or that may have
been used in calculating Rent, is an approximation which the Parties agree is
reasonable and any payments based thereon are not subject to revision whether or
not the actual size is more or less. Note: Lessee is advised to verify the
actual size prior to executing this Lease.

 

2.2           Condition. Lessor shall deliver the Premises to Lessee broom clean
and free of debris on the Commencement Date or the Early Possession Date,
whichever first occurs (“Start Date”), and, so long as the required service
contracts described in Paragraph 7.1(b) below are obtained by Lessee and in
effect within thirty days following the Start Date, shall deliver the Premises
with the existing electrical, plumbing, fire sprinkler, lighting, heating,
ventilating and air conditioning systems (“HVAC”), loading doors, sump pumps, if
any, and all other such elements in the Premises, other than those constructed
by Lessee, in good operating condition on Start Date, that with structural
elements of the roof, bearing walls and foundation of any buildings on the
Premises (the “Bullding”) free of material defects, and that the Premises do not
contain hazardous levels of any mold or fungi defined as toxic under applicable
state or federal law. If a non-compliance with said obigations exists as of the
Start Date, or if one of such systems or elements should malfunction or fall
within the appropriate obligation period, Lesser shall, as Lesson’s sole
obligation with respect to such matter, except as otherwise provided in this
Lease, promptly after receipt of written notice from Lessee setting forth with
specificity the nature and extent of such non-compliance, malfunction or
failure, rectify same at Lesson’s expense. The obligation periods shall be as
follows: (1) 6 months as to the HVAC systems, and (II) 90 days as to the
remaining systems and other elements of the Building. If Lessee does not give
Lesser the required notice within the appropriate obigatlon period, correction
of any such non-compliance, malfunction or failure shall be the obligation of
Lessee at Lessee’s sole cost and expense.

 

2.3           Compliance. Lessor warrants that to Lessor’s knowledge the
improvements on the Premises comply with the building codes, applicable laws,
covenants or restrictions of record, regulations, and ordinances (“Applicable
Requirements”) that were in effect at the time that each improvement, or portion
thereof, was constructed. Said warranty does not apply to the use to which
Lessee will put the Premises, or to any Alterations or Utility Installations (as
defined in Paragraph 7.3(a)) made or to be made by Lessee. NOTE: Lessee is
responsible for determining whether or not the Applicable Requirements, and
especially the zoning, are appropriate for Lessee’s intended use, and
acknowledges that past uses of the Premises may no longer be allowed. If the
Premises do not comply with said warranty, Lessor shall, except as otherwise
provided, promptly after receipt of written notice from Lessee setting forth
with specificity the nature and extent of such non-compliance, rectify the same
at Lessor’s expense. If Lessee does not give Lessor written notice of a
non-compliance with this warranty within 6 months following the Start Date,
correction of that non-compliance shall be the obligation of Lessee at Lessee’s
sole cost and expense. If the Applicable Requirements are hereafter changed so
as to require during the term of this Lease the construction of an addition to
or an alteration of the Premises and/or Building, the remediation of any
Hazardous Substance, or the reinforcement or other physical modification of the
Unit, Premises and/or Building (“Capital

 

2

--------------------------------------------------------------------------------


 

Expenditure”), Lessor and Lessee shall allocate the cost of such work as
follows:

 

(a) Subject to Paragraph 2.3(c) below, if such Capital Expenditures are required
as a result of the specific, more burdensome and unique use of the Premises by
Lessee as compared with uses by tenants in general, Lessee shall be fully
responsible for the cost thereof, provided, however that if such Capital
Expenditure is required during the last 2 years of this Lease and the cost
thereof exceeds 6 months’ Base Rent, Lessee may instead terminate this Lease
unless Lessor notifies Lessee, in writing, within 10 days after receipt of
Lessee’s termination notice that Lessor has elected to pay the difference
between the actual cost thereof and an amount equal to 6 months’ Base Rent. If
Lessee elects termination, Lessee shall immediately cease the use of the
Premises which requires such Capital Expenditure and deliver to Lessor written
notice specifying a termination date at least 90 days thereafter. Such
termination date shall, however, in no event be earlier than the last day that
Lessee could legally utilize the Premises without commencing such Capital
Expenditure.

 

(b) If such Capital Expenditure is not the result of the specific and unique use
of the Premises by Lessee (such as, governmentally mandated seismic
modifications), then Lessor shall pay for such Capital Expenditure and Lessee
shall only be obligated to pay, each month during the remainder of the term of
this Lease, on the date that on which the Base Rent is due, an amount equal to
the result of a fraction, the numerator of which is he actual cost of the
Capital Expenditure and the denominator of which is the reasonable life
expectancy in months of the Capital Expenditure, Lessee shall pay interest on
the balance but may prepay its obligation at any time. If, however, such Capital
Expenditure is required during the last 2 years of the term of this Lease or if
Lessor reasonably determines that it is not economically feasible to pay its
share thereof, Lessor shall have the option to terminate this Lease upon 90 days
prior written notice to Lessee unless Lessee notifies Lessor, in writing, within
30 days after receipt of Lessor’s termination notice that Lessee will pay for
such Capital Expenditure. If Lessor does not elect to terminate, and falls to
tender its share of any such Capital Expenditure, Lessee may advance such funds
and deduct same, with Interest, from Rent until Lessor’s share of such costs
have been fully paid. If Lessee is unable to finance Lessor’s share, or if the
balance of the Rent due and payable for the remainder of this Lease is not
sufficient to fully reimburse Lessee on an offset basis, Lessee shall have the
right to terminate this Lease upon 30 days written notice to Lessor.

 

(c) Notwithstanding the above, the provisions concerning Capital Expenditures
are intended to apply only to non-voluntary, unexpected, and new Applicable
Requirements. If the Capital Expenditures are instead triggered by Lessee as a
result of an actual or proposed change in use, change in intensity of use,
Hazardous Substance release pursuant to Paragraph 6.2, or modification to the
Premises then, and in that event, Lessee shall either; (i) immediately cease
such changed use or intensity of use and/or take such other steps as may be
necessary to eliminate the requirement for such Capital Expenditure, or
(ii) complete such Capital Expenditure at its own expense, Lessee shall not,
however, have any right to terminate this Lease.

 

2.4.          Acknowledgements. Lessee acknowledges that: (a) It has been
advised by Lessor and/or Brokers to satisfy itself with respect to the condition
of the Premises (including but not limited to the electrical, HVAC and fire
sprinkler systems, security, environmental aspects, and compliance with
Applicable Requirements and the Americans with Disabilities Act), and their
suitability for Lessee’s Intended use, (b) Lessee has made such investigation as
it deems necessary with reference to such matters and assumes all responsibility
therefor as the same relate to Its occupancy of the Premises, and (c) neither
Lessor, Lessor’s agents, nor Brokers have made any oral or written
representations or warranties with respect to said matters other than as set
forth in this Lease. In addition, Lessor acknowledges that: (i) Brokers have
made no representations, promises or warranties concerning Lessee’s ability to
honor the Lease or suitability to occupy the Premises, and (ii) It is Lessor’s
sole responsibility to investigate the financial capability and/or suitability
of all proposed tenants.

 

3.             Term.

 

3.1           Term. The Commencement Date, Expiration Date and Original Term of
this Lease are as specified in Paragraph 1.3.

 

3.2           Early Possession. If Lessee totally or partially occupies the
Premises prior to the Commencement Date, the obligation to pay Base Rent shall
be abated for the period of such early possession. All other terms of this Lease
(other than the obligations to pay Real Property Taxes and Insurance premiums
and to maintain the Premises) shall be in effect during such period. Any such
early possession shall not affect the Expiration Date.

 

3.3           Delay In Possession. Lessor agrees to use its best commercially
reasonable efforts to deliver possession of the Premises to Lessee by the
Commencement Date. If, despite said efforts, Lessor Is unable to deliver
possession by such date, Lessor shall not be subject to any liability therefor,
nor shall such failure affect the validity of this Lease, Lessee shall not,
however, be obligated to pay Rent or perform its other obligations until Lessor
delivers possession of the Premises and any period of rent abatement that Lessee
would otherwise have enjoyed shall run from the date of delivery of possession
and continue for a period equal to what Lessee would otherwise have enjoyed
under the terms hereof, but minus any

 

3

--------------------------------------------------------------------------------


 

days of delay caused by the acts or omissions of Lessee. If possession is not
delivered within 60 days after the Commencement Date, Lessee may, at its option,
by notice in writing within 10 days after the end of such 60 day period, cancel
this Lease, in which event the Parties shall be discharged from all obligations
hereunder. If such written notice is not received by Lessor within said 10 day
period, Lessee’s right to cancel shall terminate. If possession of the Premises
is not delivered within 120 days after the Commencement Date, this Lease shall
terminate unless other agreements are reached between Lessor and Lessee, in
writing.

 

3.4           Lessee Compliance. Lessor shall not be required to deliver
possession of the Premises to Lessee until Lessee complies with its obligation
to provide evidence of Insurance (Paragraph 8.5). Pending delivery of such
evidence, Lessee shall be required to perform all of its obligations under this
Lease from and after the Start Date, including the payment of Rent,
notwithstanding Lessor’s election to withhold possession pending receipt of such
evidence of Insurance, Further, if Lessee is required to perform any other
conditions prior to or concurrent with the Start Date, the Start Date shall
occur but Lessor may elect to withhold possession until such conditions are
satisfied.

 

4.             Rent.

 

4.1.          Rent Defined. All monetary obligations of Lessee to Lessor under
the terms of this Lease (except for the Security Deposit) are deemed to be rent
(“Rent”).

 

4.2           Payment. Lessee shall cause payment of Rent to be received by
Lessor in lawful money of the United States, without offset or deduction (except
as specifically permitted in this Lease), on or before the day on which it is
due. All monetary amounts shall be rounded to the nearest whole dollar. In the
event that any invoice prepared by Lessor is inaccurate such inaccuracy shall
not constitute a waiver and Lessee shall be obligated to pay the amount set
forth in this Lease. Rent for any period during the term hereof which is for
less than one full calendar month shall be prorated based upon the actual number
of days of said month. Payment of Rent shall be made to Lessor at its address
stated herein or to such other persons or place as Lessor may from time to time
designate in writing. Acceptance of a payment which is less than the amount then
due shall not be a waiver of Lessor’s rights to the balance of such Rent,
regardless of Lessor’s endorsement of any check so stating. In the event that
any check, draft, or other instrument of payment given by Lessee to Lessor is
dishonored for any reason, Lessee agrees to pay to Lessor the sum of $25 in
addition to any Late Charge and Lessor, at its option, may require all future
Rent be paid by cashier’s check. Payments will be applied first to accrued late
charges and attorney’s fees, second to accrued interest, then to Base Rent and
Common Area Operating Expenses, and any remaining amount to any other
outstanding charges or costs.

 

5.             Security Deposit. Lessee shall deposit with Lessor upon execution
hereof the Security Deposit as security for Lessee’s faithful performance of its
obligations under this Lease. If Lessee fails to pay Rent, or otherwise Defaults
under this Lease, Lessor may use, apply or retain all or any portion of said
Security Deposit for the payment of any amount due already due Lessor, for Rents
which will be due in the future, and/ or to reimburse or compensate Lessor for
any liability, expense, loss or damage which Lessor may suffer or Incur by
reason thereof. If Lessor uses or applies all or any portion of the Security
Deposit, Lessee shall within 10 days after written request therefor deposit
monies with Lessor sufficient to restore said Security Deposit to the full
amount required by this Lease. If the Base Rent increases during the term of
this Lease, Lessee shall, upon written request from Lessor, deposit additional
monies with Lessor so that the total amount of the Security Deposit shall at all
times bear the same proportion to the increased Base Rent as the Initial
Security Deposit bore to the initial Base Rent. Should the Agreed Use be amended
to accommodate a material change in the business of Lessee or to accommodate a
sublessee or assignee, Lessor shall have the right to increase the Security
Deposit to the extent necessary, in Lessor’s reasonable judgment, to account for
any increased wear and tear that the Premises may suffer as a result thereof. If
a change in control of Lessee occurs during this Lease and following such change
the financial condition of Lessee is, in Lessor’s reasonable judgment,
significantly reduced, Lessee shall deposit such additional monies with Lessor
as shall be sufficient to cause the Security Deposit to be at a commercially
reasonable level based on such change in financial condition. Lessor shall not
be required to keep the Security Deposit separate from its general accounts.
Within 90 days after the expiration or termination of this Lease, Lessor shall
return that portion of the Security Deposit not used or applied by Lessor. No
part of the Security Deposit shall be considered to be held in trust, to bear
Interest or to be prepayment for any monies to be paid by Lessee under this
Lease.

 

6.             Use.

 

6.1           Use. Lessee shall use and occupy the Premises only for the Agreed
Use, or any other legal use which is reasonably comparable thereto, and for no
other purpose. Lessee shall not use or permit the use of the Premises in a
manner that is unlawful, creates damage, waste or a

 

4

--------------------------------------------------------------------------------


 

nuisance, or that disturbs occupants of or causes damage to neighboring premises
or properties. Lessee shall not conduct activities on the Premises that will
utilize, cause the presence of, or generate any Hazardous Substance, except
Lessee may use office supplies customarily utilized in the ordering course of
Lessee’s Agreed Use of the Premises and provided said supplies are utilized in
strict compliance with all Applicable Requirements, Lessee shall not use the
Premises in any manner for the storage of any Hazardous Substances except for
the termporary storage in strict compliance with all Applicable Requirements of
such office supplies as are used in the ordinary course of general office use
and stored in the minimum quantities required and in strict compliance with
Applicable Requirements. Other than guide, signal and seeing eye dogs not more
than two (2) dogs each weighing thirty lbs or less, which dogs shall be personal
pets of the individuals bringing the dog to the Premises., and not more than
three (3) fish tanks not to exceed         gallons each, Lessee shall not keep
or allow in the Premises any pets, animals, birds, fish, or reptiles, Lessor
shall not unreasonably withhold or delay its consent to any written request for
a modification of the Agreed Use, so long as the same will not impair the
structural integrity of the improvements on the Premises or the mechanical or
electrical systems therein, and/or is not significantly more burdensome to the
Premises. If Lessor elects to withhold consent, Lessor shall within 710 days
after such request give written notification of same, which notice shall include
an explanation of Lessor’s objections to the change in the Agreed Use.
Notwithstanding the foregoing, if the modification of the Agreed Use relates in
any way to the handling of Hazardous Substances, Lessor shall have a reasonable
period of time (not to exceed thirty (30) days) to review and approve the matter
and to consult with environmental experts if Lessor so chooses.

 

6.2           Hazardous Substances.

 

(a) Reportable Uses Require Consent. The term “Hazardous Substance” as used in
this Lease shall mean any product, substance, or waste whose presence, use,
manufacture, disposal, transportation, or release, either by itself or in
combination with other materials is either: (i) potentially injurious to the
public health, safety or welfare, the environment or the Premises,
(ii) regulated or monitored by any governmental authority, or (iii) a basis for
potential liability of Lessor to any governmental agency or third party under
any applicable statute or common law theory. Hazardous Substances include, but
are not limited to, toxic, flammable, reactive or hazardous chemicals,
hydrocarbons, mold or fungi, petroleum, gasoline, and/or crude oil or any
products, by-products or fractions thereof. Lessee shall not engage in any
activity in or on the Premises which constitutes a Reportable Use of Hazardous
Substances without the express prior written consent of Lessor and timely
compliance (at Lessee’s expense) with all Applicable Requirements. “Reportable
Use” shall mean (i) the installation or use of any above or below ground storage
tank, (ii) the generation, possession, storage, use, transportation, or disposal
of a Hazardous Substance that requires a permit from, or with respect to which a
report, notice, registration or business plan is required to be filed with, any
governmental authority, and/or (iii) the presence at the Premises of a Hazardous
Substance with respect to which any Applicable Requirements requires that a
notice be given to persons entering or occupying the Premises or neighboring
properties. Notwithstanding the foregoing, Lessee may use any ordinary and
customary materials reasonably required to be used in the normal course of the
Agreed Use, ordinary office supplies (copier toner, liquid paper, glue, etc.)
and common household cleaning materials, so long as such use is in compliance
with all Applicable Requirements, is not a Reportable Use, and does not expose
the Premises or neighboring property to any meaningful risk of contamination or
damage or expose Lessor to any liability therefor. In addition, Lessor may
condition its consent to any Reportable Use upon receiving such additional
assurances as Lessor reasonably deems necessary to protect itself, the public,
the Premises and/or the environment against damage, contamination, injury and/or
liability, including, but not limited to, the installation (and removal on or
before Lease expiration or termination) of protective modifications (such as
concrete encasements) and/or increasing the Security Deposit. Notwithstanding
anything in this Paragraph 6.2(a) to the contrary, Lessee shall not install any
below or under ground storage tank or other subsurface structure (UST).

 

(b) Duty to Inform. If Lessee knows, or has reasonable cause to believe, that a
Hazardous Substance has come to be located in, on, under or about the Premises,
or has migrated from the Premises, other than as previously consented to by
Lessor, or if a Hazardous Substance at the Premises is or is alleged to be
released to soll or groundwater, or into a drain or storm water system, or where
it could reach soll or groundwater, or a drain or storm water system. Lessee
shall immediately give written notice of such fact to Lessor, and provide Lessor
with a copy of any report, notice, claim or other documentation which it has
concerning the presence of such Hazardous Substance.

 

(c) Lessee Remediation. Lessee shall not cause or permit any Hazardous Substance
to come to be located in, on under or about, or be spilled or released, to
migrate from or to migrate to (if caused or contributed to by Lessee) the
Premises (including through the plumbing, storm water control system or sanitary
sewer system) (“Hazardous Substance Release”) in a manner which is inconsistent
with Applicable Requirements, Lessee shall promptly, at Lessee’s expense, comply
with all Applicable Requirements and take all investigatory and/or remedial
action reasonably recommended by any regulatory agency with jurisdiction over
the Premises, whether or not formally ordered or required, for the cleanup of
any such Hazardous Substance Release. Lessee shall further have full
responsibility for the remediation or repair of the Premises or neighboring
properties, which is necesitated by any such Hazardous Substance Release. Lessee
shall notify Lessor concerning the status and progress of all remedial
activities and shall provide to Lessor a copy of any investigative reports,
interim testing or monitoring, remediation reports or other documentation
concerning all remedial activities. Lessee shall cooperate with Lessor with
respect

 

5

--------------------------------------------------------------------------------


 

to any oversight activities reasonably requrested by Lessor in writing,
including, but not limited to, split-sampling.

 

(d) Lessee Indemnification. Lessee shall Indemnify, defend and hold Lessor, its
agents, employees, lenders and ground lessor, if any, harmless from and against
any and all loss of rents and/or damages, liabilities, judgments, claims,
expenses, penalties, and attorneys’ and consultants’ fees arising out of or
involving any Hazardous Substance Release (provided, however, that Lessee shall
have no liability under this Lease with respect to any Hazardous Substance
Release from adjacent properties not caused or contributed to by Lessee).
Nothing in the foregoing is intended to limit or modify the indemnification set
forth in paragraph 8.7 below. Lessee’s obligations shall include, but not be
limited to, the effects of any Hazardous Substance Release for which Lessee is
responsible under this Lease, including any claims of Injury to person, property
or the environment and the cost of investigation, removal, remediation,
restoration and/or abatement, and any related fees or penalties suffered by
Lessor, Lessee’s obligations under this paragraph shall survive the expiration
or termination of this Lease. No termination, cancellation or release agreement
entered into by Lessor and Lessee shall release Lessee from its obligations
under this Lease with respect to Hazardous Substances, unless specifically so
agreed by Lessor in writing.

 

(e) Lessor Indemnification. Lessor and its successors and assigns shall
Indemnify, defend, reimburse and hold Lessee, its employees and lenders,
harmless from and against any and all environmental damages, including the cost
of remediation, which result from Hazardous Substances which existed on the
Premises prior to Lessee’s occupancy or which are caused by the gross negligence
or willful misconduct of Lessor, its agents or employees, Lessor’s obligations,
as and when required by the Applicable Requirements, shall include, but not be
limited to, the cost of investigation, removal, remediation, restoration and/or
abatement, and shall survive the expiration or termination of this Lease.

 

(f) Investigations and Remediations. Lessor shall retain the responsibility and
pay for any investigations or remediation measures required by governmental
entities having jurisdiction with respect to Hazardous Substances on the
Premises prior to Lessee’s occupancy, unless such remediation measure is
required as a result of Lessee’s use (including “Alterations”, as defined in
paragraph 7.3(a) below) of the Premises, in which event Lessee shall be
responsible for such payment. Lessee shall cooperate fully in any such
activities at the request of Lessor, Including allowing Lessor and Lessor’s
agents to have reasonable access to the Premises at reasonable times in order to
carry out Lessor’s investigative and remedial responsibilities.

 

(g) Lessor Termination Option. If a Hazardous Substance Condition (see Paragraph
9.1(e)) occurs during the term of this Lease, unless Lessee is legally
responsible therefor (In which case Lessee shall make the Investigation and
remediation thereof required by the Applicable Requirements and this Lease shall
continue in full force and effect, but subject to Lessor’s rights under
Paragraph 6.2(d) and Paragraph 13), Lessor may, at Lessor’s option, either
(i) Investigate and remediate such Hazardous Substance Condition, if required,
as soon as reasonably possible at Lessor’s expense, in which event this Lease
shall continue in full force and effect, or (ii) if the estimated cost to
remediate such condition exceeds 12 times the then monthly Base Rent or
$100,000, whichever is greater, give written notice to Lessee, within 30 days
after receipt by Lessor of knowledge of the occurrence of such Hazardous
Substance Condition, of Lessor’s desire to terminate this Lease as of the date
60 days following the date of such notice. In the event Lessor elects to give a
termination notice, Lessee may, within 10 days thereafter, give written notice
to Lessor of Lessee’s commitment to pay the amount by which the cost of the
remediation of such Hazardous Substance Condition exceeds an amount equal to 12
times the then monthly Base Rent or $100,000, whichever is greater. Lessee shall
provide Lessor with said funds or satisfactory assurance thereof within 30 days
following such commitment. In such event, this Lease shall continue in full
force and effect, and Lessor shall proceed to make such remediation as soon as
reasonably possible after the required funds are available. If Lessee does not
give such notice and provide the required funds or assurance thereof within the
time provided, this Lease shall terminate as of the date specified in Lessor’s
notice of termination.

 

6.3           Lessee’s Compliance with Applicable Requirements. Except as
otherwise provided in this Lease, Lessee shall, at Lessee’s sole expense, fully,
diligently and in a timely manner, materially comply with all Applicable
Requirements, the requirements of any applicable fire insurance underwriter or
rating bureau, and the recommendations of Lessor’s engineers and/or consultants
which relate in any manner to the such Requirements, without regard to whether
such Requirements are now in effect or become effective after the Start Date.
Lessee shall, within 10 days after receipt of Lessor”s written request, provide
Lessor with copies of all permits and other documents, and other Information
evidencing Lessee’s compliance with any Applicable Requirements specified by
Lessor, and shall immediately upon receipt, notify Lessor in writing (with
copies of any documents involved) of any threatened or actual claim, notice,
citation, warning, complaint or report pertaining to or Involving the failure of
Lessee or the Premises to comply with any Applicable Requirements. Likewise,
Lessee shall immediately give written notice to Lessor of: (i) any water damage
to the Premises and any suspected seepage, pooling, dampness or other condition
conducive to the production of mold; or (ii) any mustiness or other odors that
might indicate the presence of mold in the Premises.

 

6.4           Inspection; Compliance. Lessor and Lessor”s “Lender” (as defined
in Paragraph 30) and consultants shall have the right to enter into Premises at
any time, in the case of an emergency, and otherwise at reasonable times after
reasonable notice which notice shall be not less than 24 hours for the purpose
of inspecting the condition of the Premises and for verifying compliance by
Lessee with this Lease. Lessee shall have the

 

6

--------------------------------------------------------------------------------


 

right to accompany Lessor and/or Lessor’s lender in inspections and shall
provide Lessor with the name of the person who will be accompanying Lessor or
Lessor’s lender prior to such inspection. The cost of any such inspections shall
be paid by Lessor, unless a violation of Applicable Requirements, or a Hazardous
Substance Condition (see paragraph 9.1) is found to exist or be imminent, or the
inspection is requested or ordered by a governmental authority, in such case,
Lessee shall upon request reimburse Lessor for the cost of such inspection, so
long as such inspection is reasonably related to the violation or contamination.
in addition, Lessee shall provide copies of all relevant material safety data
sheets (MSDS). Hazardous Substances waste disposal records or other such
documents to Lessor or Lessor’s consultant or agent upon request during any
inspection hereunder, or to Lessor within 10 days of the receipt of a written
request therefor.

 

7.             Maintenance; Repairs, Utility Installations; Trade Fixtures and
Alterations.

 

7.1           Lessee’s Obligations.

 

(a) In General. Subject to the provisions of Paragraph 2.2 (Condition), 2.3
(Compliance), 6.3 (Lessee’s Compliance with Applicable Requirements), 7.2
(Lessor’s Obligations), 9 (Damage or Destruction), 14 (Condemnation), and 55,
Lessee shall, at Lessee’s sole expense, keep the Premises, Utility Installations
(Intended for Lessee’s exclusive use, no matter where located), and Alterations
in good order, condition and repair (whether or not the portion of the Premises
requiring repairs, or the means of repairing the same, are reasonably or readily
accessible to Lessee, and whether or not the need for such repairs occurs as a
result of Lessee’s use, any prior use, the elements or the age of such portion
of the Premises), including, but not limited to, all equipment or facilities,
such as plumbing, HVAC equipment, electrical, lighting facilities, boilers,
pressure vessels, fire protection system, fixtures, walls (Interior and
exterior) (as limited by Paragraph 7.2, below, concerning structural elements),
foundations (as limited by Paragraph 7.2, below, concerning structural
elements), ceilings, roofs (as limited by Paragraph 7.2, below,), roof drainage
systems, floors, windows, doors, plate glass, skylights, landscaping, driveways,
parking lots, fences, retaining walls, signs, sidewalks and parkways located in,
on, or adjacent to the Premises. Lessee, in keeping the Premises in good order,
condition and repair, shall exercise and perform good maintenance practices,
specifically including the procurement and maintenance of the service contracts
required by Paragraph 7.1(b) below. Lessee’s obligations shall include
restorations, replacements or renewals when necessary to keep the Premises and
all improvements thereon or a part thereof in good order, condition and state of
repair. Lessee shall, during the term of this Lease, keep the exterior
appearance of the Building in a first-class condition (Including, e.g. graffiti
removal) consistent with the exterior appearance of other similar facilities of
comparable age and size in the vicinity, including, when necessary, the exterior
repainting of the Building. Lessee shall use reasonable care to maintain the
Premises in a manner that prevents the occurrence of an infestation of mold or
mildew in the Premises. To this and, Lessee shall keep the Premises free of dirt
and debris that can harbor mold; promptly inform Lessor in the event that Lessee
becomes aware of (i) any water intrusion, such as plumbing leaks, drips, or
“sweating” pipes, and (ii) any significant mold growth onsurfaces inside the
Premises; notify Lessor of overflows from bathroom or other facilities
especially where the overflow may have permeated walls, cabinets or other
fixtures; Lessee shall use all reasonable care to use ventilation fans in
bathrooms and close all windows and other openings in the Premises to prevent
outdoor water from penetrating into the interior building; Lessee shall clean
and dry any visible moisture on windows, walls, and other surfaces as soon as
reasonably possible. Lessee shall be responsible for the remediation of any
condition causing mold to form and the cleanup of any mold or fungus caused by
or arising out of the negligent or intentional act of Lessee, its officers,
directors, shareholders, contractors, agents, guests or invitees, or the failure
of Lessee to comply with its obligations under this Lease.

 

(b) Service Contracts. Lessee shall, at Lessee’s sole expense, procure and
maintain contracts, with copies to Lessor, in customary form and substance for,
and with contractors specializing and experienced in the maintenance of the
following equipment and improvements, if any, if and when installed on the
Premises: (i) HVAC equipment, (iii) fire extinguishing systems, including fire
alarm and/or smoke detection, (iv) landscaping and irrigation systems, (v) roof
covering and drains, (vi) clarifiers, and (vii) basic utility feed to the
perimeter of the Building, However, Lessor reserves the right, upon notice to
Lessee, to procure and maintain any or all of such service contracts, and Lessee
shall reimburse Lessor, upon demand, for the cost thereof.

 

(c) Failure to Perform. If Lessee fails to perform Lessee’s obligations under
tills Paragraph 7.1, Lessor may enter upon the Premises after 10 days’ prior
written notice to Lessee (except in the case of an emergency, in which case no
notice shall be required), perform such obligations on Lessee’s behalf, and put
the Premises in good order, condition and repair, and Lessee shall promptly pay
to Lessor a sum equal to 115% of the cost thereof.

 

(d) Replacement. Subject to Lessee’s indemnification of Lessor as set forth in
Paragraph 8.7 below, and without relieving Lessee of liability resulting from
Lessee’s failure to exercise and perform good maintenance practices, if an item
described in Paragraph 7.1(b) cannot be repaired other than at a cost which is
in excess of 50% of the cost of replacing such item, then such item shall be
replaced by Lessor, and the cost thereof shall be prorated between the Parties
and Lessee shall only be obligated to pay, each month during the remainder of
the term of this Lease, on the date on which Base Rent is due, an amount equal
to the product of multiplying the cost of such replacement by a fraction, the
numerator of which is one, and the denominator of which is 144 (ie. 1/144th of
the cost per month). Lessee shall pay interest on the unamortized balance but
may prepay its obligation at any time.

 

7

--------------------------------------------------------------------------------


 

7.2           Lessor’s Obligations. Subject to the provisions of Paragraphs 2.2
(Condition), 2.3 (Compliance), 9 (Damage or Destruction) and 14 (Condemnation),
and exceprt as herein provided it is intended by the Parties hereto that Lessor
have no obligation, in any manner whatsoever, to repair and maintain the
Premises, or the equipment therein, all of which obligations are intended to be
that of the Lessee. It is the intention of the Parties that the terms of this
Lease govern the respective obligations of the Parties as to maintenance and
repair of the Premises, and they expressly waive the benefit of any statute now
or hereafter in effect to the extent it is inconsistent with the terms of this
Lease. Notwithstanding the foregoing, except for repairs and maintenance caused
by the negligent or intentional misconduct of Lessee, its agents, contractors or
employees, a Default by Leases, or triggered by any Alterations on Utility
Installations made vy Lessee, Lessor shall be responsible for any repairs to the
structural elements of the Premises and, until a new roof covering is placed on
either building of the Premises, as to said building, Lessor, at its sole cost
and expense, shall maintain the roof in water tight condition.

 

7.3           Utility Installations; Trade Fixtures; Alterations.

 

(a) Definitions. The term “Utility Installations” refers to all floor and window
coverings, air and/or vacuum lines, power panels, electrical distribution,
security and fire protection systems, communication cabling, lighting fixtures,
HVAC equipment, plumbing, and fencing in or on the Premises. The term “Trade
Fixtures” shall mean Lessee’s machinery and equipment that can be removed
without doing material damage to the Premises. The term “Alterations” shall mean
any modification of the improvements, other than Utility Installations or Trade
Fixtures, whether by addition or deletion. “Lessee Owned Alterations and/or
Utility Installations” are defined as Alterations and/or Utility Installations
made by Lessee that are not yet owned by Lessor pursuant to Paragraph 7.4(a).

 

(b) Consent. Lessee shall not make any Alterations or Utility Installations to
the Premises without Lessor’s prior written consent which shall be granted or
denied within 5 business days of Lessor’s receipt or a request for approval
thereof and related documentation. Lessee may, however, make non-structural
Utility Installations to the interior of the Premises (excluding the roof)
without such consent but upon notice to Lessor, as long as they are not visible
from the outside, do not involve puncturing, relocating or removing the roof or
any existing walls, will not affect the electrical, plumbing, HVAC, and/or life
safety systems, and the cumulative cost thereof during this Lease as extended
does not exceed a sum equal to 3 month’s Base Rent in the aggregate or a sum
equal to one month’s Base Rent in any one year, Notwithstanding the foregoing,
Lessee shall not make or permit any roof penetrations and/or install anything on
the roof without the prior written approval of Lessor. Lessor may, as a
precondition to granting such approval, require Lessee to utilize a contractor
chosen and/or approved by Lessor. Any Alterations or Utility Installations that
Lessee shall desire to make and which require the consent of the Lessor shall be
presented to Lessor in written form with detailed plans. Consent shall be deemed
conditioned upon Lessee’s: (i) acquiring all applicable governmental permits,
(ii) furnishing Lessor with copies of both the permits and the plans and
specifications prior to commencement of the work, and (iii) compliance with all
conditions of said permits and other Applicable Requirements in a prompt and
expeditious manner. Any Alterations or Utility Installations shall be performed
in a workmanlike manner with good and sufficient materials. Lessee shall
promptly upon completion furnish Lessor with as-built plans and specifications.
For work which costs an amount in excess of one month’s Base Rent, Lessor may
condition its consent upon Lessee providing a lien and completion bond in an
amount equal to 150% of the estimated cost of such Alteration or Utility
Installation and/or upon Lessee’s posting an additional Security Deposit with
Lessor.

 

(c) Liens; Bonds. Lessee shall pay, when due, all claims for labor or materials
furnished or alleged to have been furnished to or for Lessee at or for use on
the Premises, which claims are or may be secured by any mechanic’s or
materialmen’s lien against the Premises or any interest therein. Lessee shall
give Lessor not less than 10 days notice prior to the commencement of any work
in, on or about the Promises, and Lessor shall have the right to post notices of
non-responsibility. If Lessee shall contest the validity of any such lien, claim
or demand, then Lessee shall, at its sole expense defend and protect itself,
Lessor and the Premises against the same and shall pay and satisfy any such
adverse judgment that may be rendered thereon before the enforcement thereof. If
Lessor shall require, Lessee shall furnish a surety bond in an amount equal to
150% of the amount of such contested lien, claim or demand, indemnifying Lessor
against liability for the same. If Lessor elects to participate in any such
action, Lessee shall pay Lessor’s attorneys’ fees and costs.

 

7.4           Ownership; Removal; Surrender; and Restoration.

 

(a) Ownership. Subject to Lessor’s right to require removal or elect ownership
as hereinafter provided, all Alterations and Utility Installations made by
Lessee shall be the property of Lessee, but considered a part of the Premises.
Lessor may, at any time, elect in writing to be the owner of all or any
specified part of the Lessee Owned Alterations and Utility Installations. Unless
otherwise instructed per paragraph 7.4(b) hereof, all Lessee Owned Alterations
and Utility Installations shall, at the expiration or termination of this Lease,
become the property of Lessor and be surrendered by Lessee with the Premises.

 

(b) Removal. By delivery to Lessee of written notice from Lessor not later than
60 days prior to the end of the term of this Lease, Lessor may require that any
or all Lessee Owned Alterations or Utility Installations be removed by the
expiration or termination of this Lease. Lessor may require the removal at any
time of all or any part of any Lessee Owned Alterations or Utility Installations
made without the required consent.

 

(c) Surrender; Restoration. Lessee shall surrender the Premises by the
Expiration Date or any earlier termination date, with all of

 

8

--------------------------------------------------------------------------------


 

the improvements, parts and surfaces thereof broom clean and free of debris, and
in good operating order, condition and state of repair, ordinary wear and tear
excepted. “Ordinary wear and tear” shall not include any damage or deterioration
that would have been prevented by good maintenance practice. Lessee shall repair
any damage occasioned by the installation, maintenance or removal of Trade
Fixtures, Lessee owned Alterations and/or Utility installations, furnishings,
and equipment as well as the removal of any storage tank installed by or for
Lessee. Lessee shall completely remove from the Premises any and all Hazardous
Substances brought onto the Premises by or for Lessee, or any third party
(except Hazardous Substances which were deposited via underground migration from
areas outside of the Premises, or if applicable, the Premises) even if such
removal would require Lessee to perform or pay for work that exceeds statutory
requirements. Trade Fixtures shall remain the property of Lessee and shall be
removed by Lessee. Any personal property of Lessee not removed on or before the
Expiration Date or any earlier termination date shall be deemed to have been
abandoned by Lessee and may be disposed of or retained by Lessor as Lessor may
desire. The failure by Lessee to timely vacate the Premises pursuant to this
Paragraph 7.4(c) without the express written consent of Lessor shall constitute
a holdover under the provisions of Paragraph 26 below.

 

8.             Insurance; Indemnity.

 

8.1           Payment For Insurance. Lessee shall pay for all insurance required
under Paragraph 8 except to the extent of the cost attributable to liability
insurance carried by Lessor under Paragraph 8.2(b) in excess of $2,000,000 per
occurrence. Premiums for policy periods commencing prior to or extending beyond
the Lease term shall be prorated to correspond to the Lease term. Payment shall
be made by Lessee to Lessor within 10 days following receipt of an invoice.

 

8.2           Liability Insurance.

 

(a) Carried by Lessee. Lessee shall obtain and keep in force a Commercial
General Liability policy of insurance protecting Lessee and Lessor as an
additional insured against claims for bodily injury, personal injury and
property damage based upon or arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto. Such insurance
shall be on an occurrence basis providing single limit coverage in an amount not
less than $42,000,000 per occurrence with an annual aggregate of not less than
$2,000,000. Lessee shall add Lessor as an additional insured by means of an
endorsement at least as broad as the insurance Service Organization’s
“Additional insured-Managers or Lessors of Premises” Endorsement. The policy
shall not contain any intra-insured exclusions as between insured persons or
organizations, but shall include coverage for liability assumed under this Lease
as an “insured contract” for the performance of Lessee’s indemnity obligations
under this Lease. The limits of said insurance shall not, however, limit the
liability of Lessee nor relieve Lessee of any obligation hereunder. Lessee shall
provide an endorsement on its liability policy(les) which provides that its
insurance shall be primary to and not contributory with any similar insurance
carried by Lessor, whose insurance shall be considered excess insurance only.

 

(b) Carried by Lessor. Lessor shall maintain liability insurance as described in
Paragraph 8.2(a), in addition to, and not in lieu of, the insurance required to
be maintained by Lessee. Lessee shall not be named as an additional insured
therein.

 

8.3           Property Insurance - Building, Improvements and Rental Value.

 

(a) Building and Improvements. The insuring Party shall obtain and keep in force
a policy or policies in the name of Lessor, with loss payable to Lessor, any
ground-lessor, and to any Lender insuring loss or damage to the Premises. The
amount of such insurance shall be equal to the full insurable replacement cost
of the Premises, as the same shall exist from time to time, or the amount
required by any Lender, but in no event more than the commercially reasonable
and available insurable value thereof. If Lessor is the insuring Party, however,
Lessee Owned Alterations and Utility Installations, Trade Fixtures, and Lessee’s
personal property shall be insured by Lessee under Paragraph 8.4 rather than by
Lessor. If the coverage is available and commercially appropriate, such policy
or policies shall insure against all risks of direct physical loss or damage
(except the perils of flood and/or earthquake unless required by a Lender),
including coverage for debris removal and the enforcement of any Applicable
Requirements requiring the upgrading, demolition, reconstruction or replacement
of any portion of the Premises as the result of a covered loss. Said policy or
policies shall also contain an agreed valuation provision in lieu of any
coinsurance clause, waiver of subrogation, and inflation guard protection
causing an increase in the annual property insurance coverage amount by a factor
of not less than the adjusted U.S. Department of Labor Consumer Price index for
All Urban Consumers for the city nearest to where the Premises are located. If
such insurance coverage has a deductible clause, the deductible amount shall not
exceed $1,000 per occurrence, and Lessee shall be liable for such deductible
amount in the event of an insured Loss.

 

(b) Rental Value. The insuring Party shall obtain and keep in force a policy or
policies in the name of Lessor with loss payable to Lessor and any Lender,
insuring the loss of the full Rent for one year with an extended period of
indemnity for an additional 180 days (“Rental Value Insurance”). Said insurance
shall contain an agreed valuation provision in lieu of any coinsurance clause,
and the amount of coverage shall be adjusted annually to reflect the projected
Rent otherwise payable by Lessee, for the next 12 month period. Lessee shall be
liable for any deductible amount in the event of such loss.

 

9

--------------------------------------------------------------------------------


 

(c) Adjacent Premises. If the Premises are part of a larger building, or of a
group of buildings owned by Lessor which are adjacent to the Premises, the
Lessee shall pay for any increase in the premiums for the property insurance of
such building or buildings if said increase is caused by Lessee’s acts,
omissions, use or occupancy of the Premises.

 

8.4           Lessee’s Property; Business Interruption Insurance.

 

(a) Property Damage. Lessee shall obtain and maintain insurance coverage on all
of Lessee’s personal property, Trade Fixtures, and Lessee Owned Alterations and
Utility Installations. Such insurance shall be full replacement cost coverage
with a deductible of not to exceed $1,000 per occurrence. The proceeds from any
such insurance shall be used by Lessee for the replacement of personal property,
Trade Fixtures and Lessee Owned Alterations and Utility Installations. Lessee
shall provide Lessor with written evidence that such insurance is in force.

 

(b) Business Interruption. Lessee shall obtain and maintain loss of income and
extra expense insurance in amounts as will reimburse Lessee for direct or
indirect loss of earnings attributable to all perils commonly insured against by
prudent lessees in the business of Lessee or attributable to prevention of
access to the Premises as a result of such perils.

 

(c) No Representation of Adequate Coverage. Lessor makes no representation that
the limits or forms of coverage of insurance specified herein are adequate to
cover Lessee’s property, business operations or obligations under this Lease.

 

8.5           Insurance Policies. Insurance required herein shall be by
companies duly licensed or admitted to transact business in the state where the
Premises are located, and maintaining during the policy term a “General
Policyholders Rating” of at least A-, VI, as set forth in the most current issue
of “Best’s Insurance Guide”, or such other rating as may be required by a
Lender. Lessee shall not do or permit to be done anything which invalidates the
required insurance policies. Lessee shall, prior to the Start Date, deliver to
Lessor certified copies of policies of such insurance or certificates evidencing
the existence and amounts of the required insurance. No such policy shall be
cancelable or subject to modification except after 30 days prior written notice
to Lessor. Lessee shall, at least 10 days prior to the expiration of such
policies, furnish Lessor with evidence of renewals or “insurance binders”
evidencing renewal thereof, or Lessor may order such insurance and charge the
cost thereof to Lessee, which amount shall be payable by Lessee to Lessor upon
demand. Such policies shall be for a term of at least one year, or the length of
the remaining term of this Lease, whichever is less. If either Party shall fail
to procure and maintain the insurance required to be carried by it, the other
Party may, but shall not be required to, procure and maintain the same.

 

8.6           Waiver of Subrogation. Without affecting any other rights or
remedies, Lessee and Lessor each hereby release and relieve the other, and waive
their entire right to recover damages against the other, for loss of or damage
to its property arising out of or incident to the perils required to be insured
against herein. The effect of such releases and waivers is not limited by the
amount of insurance carried or required, or by any deductibles applicable
hereto. The Parties agree to have their respective property damage insurance
carriers waive any right to subrogation that such companies may have against
Lessor or Lessee, as the case may be, so long as the insurance is not
invalidated thereby.

 

8.7           Indemnity. Except for Lessor’s negligence or willful misconduct,
Lessee shall indemnify, protect, defend and hold harmless the Premises, Lessor
and its partners, trustees, beneficiaries, agents, Lessor’s master or ground
lessor, partners and Lenders, from and against any and all claims, loss of rents
and/or damages, liens, judgments, penalties, attorneys’ and consultants’ fees,
expenses and/or liabilities arising out of, involving, or in connection with,
the use and/or occupancy of the Premises by Lessee, or Lessee’s employees,
agents, contractors, guests, invitees or any other person in or about the
Premises. If any action or proceeding is brought against Lessor by reason of any
of the foregoing matters, Lessee shall upon notice defend the same at Lessee’s
expense by counsel reasonably satisfactory to Lessor and Lessor shall cooperate
with Lessee in such defense. Lessor need not have first paid any such claim in
order to be defended or indemnified.

 

8.8           Limitation of Lessor and its Agents from Liability.
Notwithstanding the negligence or breach of this Lease-by Lessor or its agents,
neither Lessor nor its agents shall be liable under any circumstances for:
(i) injury or damage to the person or goods, wares, merchandise or other
property of Lessee, Lessee’s employees, contractors, invitees, customers, or any
other person in or about the Premises, whether such damage or injury is caused
by or results from fire, steam, electricity, gas, water or rain, indoor air
quality, the presence of mold or from the breakage, leakage, obstruction or
other defects of pipes, fire sprinklers, wires, appliances, plumbing, HVAC or
lighting fixtures, or from any other cause, whether the said injury or damage
results from conditions arising upon the Premises or upon other portions of the
building of which the Premises are a part, or from other sources or places,
(ii) any damages arising from any act or neglect of any other tenant of Lessor
or from the failure of Lessor or its agents to enforce the provisions of any
other lease in the Project, or (iii) injury to Lessee’s business or for any loss
of income or profit therefrom, instead, it is intended that Lessee’s sole
recourse in the event of such damages or injury be to file a claim on the
insurance policy(ies) that Lessee is required to maintain pursuant to the
provisions of paragraph 8.

 

8.9           Failure to Provide Insurance. Lessee acknowledges that any failure
on its part to obtain or maintain the insurance required herein will expose
Lessor to risks and potentially cause Lessor to incur costs not contemplated by
this Lease, the extent of which will be extremely difficult to ascertain.
Accordingly, for any month or portion thereof that Lessee does not maintain the
required insurance and/or does not provide Lessor with the required binders or
certificates evidencing the existence of the required insurance, the Base Rent
shall be automatically increased, without any

 

10

--------------------------------------------------------------------------------


 

requirement for notice to Lessee, by an amount equal to 10% of the then existing
Base Rent or $100, whichever is greater. The parties agree that such increase in
Base Rent represents fair and reasonable compensation for the additional
risk/costs that Lessor will incur by reason of Lessee’s failure to maintain the
required insurance. Such increase in Base Rent shall in no event constitute a
waiver of Lessee’s Default or Breach with respect to the failure to maintain
such insurance, prevent the exercise of any of the other rights and remedies
granted hereunder, nor relieve Lessee of its obligation to maintain the
insurance specified in this Lease.

 

9.             Damage or Destruction.

 

9.1           Definitions.

 

(a) “Premises Partial Damage” shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations, which can reasonably be repaired in 6 months or less from the
date of the damage or destruction. Lessor shall notify Lessee in writing within
30 days from the date of the damage or destruction as to whether or not the
damage is Partial or Total. Notwithstanding the foregoing, Premises Partial
Damage shall not include damage to windows, doors, and/or other similar items
which Lessee has the responsibility to repair or replace pursuant to the
provisions of Paragraph 7.1.

 

(b) “Premises Total Destruction” shall mean damage or destruction to the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which cannot reasonably be repaired in 6 months or less from the
date of the damage or destruction. Lessor shall notify Lessee in writing within
30 days from the date of the damage or destruction as to whether or not the
damage is Partial or Total.

 

(c) “Insured Loss” shall mean damage or destruction to improvements on the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
insurance described in Paragraph 8.3(a), irrespective of any deductible amounts
or coverage limits involved.

 

(d) “Replacement Cost” shall mean the cost to repair or rebuild the improvements
owned by Lessor at the time of the occurrence to their condition existing
immediately prior thereto, including demolition, debris removal and upgrading
required by the operation of Applicable Requirements, and without deduction for
depreciation.

 

(e) “Hazardous Substance Condition” shall mean the occurrence or discovery of a
condition involving the presence of, or a contamination by, a Hazardous
Substance as defined in Paragraph 6.2(a), in, on, or under the Premises, or in
soil or groundwater, or in a drain or storm water system, or where a Hazardous
Substance could reach soil or groundwater, or a drain or storm water system,
which requires investigation, repair, remediation, or restoration under
Applicable Requirements. Hazardous Substance Condition shall include a Hazardous
Substance Release.

 

9.2           Partial Damage - Insured Loss. If a Premises Partial Damage that
is an Insured Loss occurs, then Lessor shall, at Lessor’s expense, repair such
damage (but not Lessee’s Trade Fixtures or Lessee Owned Alterations and Utility
Installations) as soon as reasonably possible and this Lease shall continue in
full force and effect. Notwithstanding the foregoing, if the required insurance
was not in force or the insurance proceeds are not sufficient to effect such
repair, the Insuring Party shall promptly contribute the shortage in proceeds
(except as to the deductible which is Lessee’s responsibility) as and when
required to complete said repairs, in the event, however, such shortage was due
to the fact that, by reason of the unique nature of the improvements, full
replacement cost Insurance coverage was not commercially reasonable and
available, Lessor shall have no obligation to pay for the shortage in insurance
proceeds or to fully restore the unique aspects of the Premises unless Lessee
provides Lessor with the funds to cover same, or adequate assurance thereof,
within 10 days following receipt of written notice of such shortage and request
therefor. If Lessor receives said funds or adequate assurance thereof within
said 10 day period, the party responsible for making the repairs shall complete
them as soon as reasonably possible and this Lease shall remain in full force
and effect, if such funds or assurance are not received, Lessor may nevertheless
elect by written notice to Lessee within 4030 days thereafter to; (i) make such
restoration and repair as is commercially reasonable with Lessor paying any
shortage in proceeds, in which case this Lease shall remain in full force and
effect, or (ii) have this Lease terminate 30 days thereafter. Lessee shall not
be entitled to reimbursement of any funds contributed by Lessee to repair any
such damage or destruction. Premises Partial Damage due to flood or earthquake
shall be subject to Paragraph 9.3, notwithstanding that there may be some
Insurance coverage, but the net proceeds of any such insurance shall be made
available for the repairs if made by either Party.

 

9.3           Partial Damage - Uninsured Loss. If a Premises Partial Damage that
is not an Insured Loss occurs, unless caused by a negligent or willful act of
Lessee (In which event Lessee shall make the repairs at Lessee’s expense),
Lessor may either: (i) repair such damage as soon as reasonably possible at
Lessor’s expense, in which event this Lease shall continue in full force and
effect, or (ii) terminate this Lease by giving written notice to Lessee within
30 days after receipt by Lessor of knowledge of the occurrence of such damage.
Such termination shall be effective 60 days following the date of such notice.
In the event Lessor elects to terminate this Lease, Lessee shall have the right
within 10 days after receipt of the termination notice to give written notice to
Lessor of Lessee’s commitment to pay for the repair of such damage without
reimbursement from Lessor.

 

11

--------------------------------------------------------------------------------


 

Lessee shall provide Lessor with said funds or satisfactory assurance thereof
within 30 days after making such commitment. In such event this Lease shall
continue in full force and effect, and Lessor shall proceed to make such repairs
as soon as reasonably possible after the required funds are available, if Lessee
does not make the required commitment, this Lease shall terminate as of the date
specified in the termination notice.

 

9.4           Total Destruction. Notwithstanding any other provision hereof, if
a Premises Total Destruction occurs, this Lease shall terminate 60 days
following such Destruction. If the damage or destruction was caused by the gross
negligence or willful misconduct of Lessee, Lessor shall have the right to
recover Lessor’s damages from Lessee, except as provided in Paragraph 8.6.

 

9.5           Damage Near End of Term. If at any time during the last 6 months
of this Lease there is damage for which the cost to repair exceeds one month’s
Base Rent, whether or not an insured Loss, Lessor may terminate this Lease
effective 60 days following the date of occurrence of such damage by giving a
written termination notice to Lessee within 30 days after the date of occurrence
of such damage. Notwithstanding the foregoing, if Lessee at that time has an
exercisable option to extend this Lease or to purchase the Premises, then Lessee
may preserve this Lease by, (a) exercising such option and (b) providing Lessor
with any shortage in insurance proceeds (or adequate assurance thereof) needed
to make the repairs on or before the earlier of (i) the date which is 10 days
after Lessee’s receipt of Lessor’s written notice purporting to terminate this
Lease, or (ii) the day prior to the date upon which such option expires. If
Lessee duly exercises such option during such period and provides Lessor with
funds (or adequate assurance thereof) to cover any shortage in insurance
proceeds, Lessor shall, at Lessor’s commercially reasonable expense, repair such
damage as soon as reasonably possible and this Lease shall continue in full
force and effect. If Lessee falls to exercise such option and provide such funds
or assurance during such period, then this Lease shall terminate on the date
specified in the termination notice and Lessee’s option shall be extinguished.

 

9.6           Abatement of Rent; Lessee’s Remedies.

 

(a) Abatement. In the event of Premises Partial Damage or Premises Total
Destruction or a Hazardous Substance Condition for which Lessee is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair, remediation or restoration of such damage shall be abated in
proportion to the degree to which Lessee’s use of the Premises is impaired, but
not to exceed the proceeds received from the Rental Value Insurance. All other
obligations of Lessee hereunder shall be performed by Lessee, and Lessor shall
have no liability for any such damage, destruction, remediation, repair or
restoration except as provided herein.

 

(b) Remedies. If Lessor is obligated to repair or restore the Premises and does
not commence, in a substantial and meaningful way, such repair or restoration
within 90 days after such obligation shall accrue, Lessee may, at any time prior
to the commencement of such repair or restoration, give written notice to Lessor
and to any Lenders of which Lessee has actual notice, of Lessee’s election to
terminate this Lease on a date not less than 60 days following the giving of
such notice. If Lessee gives such notice and such repair or restoration is not
commenced within 30 days thereafter, this Lease shall terminate as of the date
specified in said notice. If the repair or restoration is commenced within such
30 days, this Lease shall continue in full force and effect. “Commence” shall
mean either the unconditional authorization of the preparation of the required
plans, or the beginning, of the actual work on the Premises, whichever first
occurs.

 

9.7           Termination; Advance Payments. Upon termination of this Lease
pursuant to Paragraph 6.2(g) or Paragraph 9, an equitable adjustment shall be
made concerning advance Base Rent and any other advance payments made by Lessee
to Lessor. Lessor shall, in addition, return to Lessee so much of Lessee’s
Security Deposit as has not been, or is not then entitled to be, used by Lessor.

 

10.           Real Property Taxes.

 

10.1         Definition. As used herein, the term “Real Property Taxes” shall
include any form of assessment; real estate, general, special, ordinary or
extraordinary, or rental levy or tax (other than inheritance, personal income or
estate taxes); improvement bond; and/or license fee; and/or penalty or interest
on any of the foregoing imposed upon or levied against any legal or equitable
interest of Lessor in the Premises or the Project, Lessor’s right to other
income therefrom, and/or Lessor’s business of leasing, by any authority having
the direct or indirect power to tax and where the funds are generated with
reference to the Building address and where the proceeds so generated are to be
applied by the city, county or other local taxing authority of a Jurisdiction
within which the Premises are located. Real Property Taxes shall also include
any tax, fee, levy, assessment or charge, or any increase therein: (i) imposed
by reason of events occurring during the term of this Lease, including but not
limited to, a change in the ownership of the Premises, and (ii) levied or
assessed on machinery or equipment provided by Lessor to Lessee pursuant to this
Lease.

 

10.2         Payment of Taxes. In addition to Base Rent, Lessee shall pay to
Lessor an amount equal to the Real Property Tax installment due at least 20 days
prior to the applicable delinquency date. If any such installment shall cover
any period of time prior to or after the expiration or termination of this
Lease, Lessee’s share of such installment shall be prorated. In the event Lessee
incurs a late charge on any Rent payment, Lessor may estimate the current Real
Property Taxes, and require that such taxes be paid in advance to Lessor by
Lessee monthly in advance with the payment of the Base Rent. Such monthly
payments shall be an amount equal to the amount of the estimated installment of
taxes divided by the number of months remaining before the month in which said
installment becomes delinquent. When the actual amount of the applicable tax
bill is

 

12

--------------------------------------------------------------------------------


 

known, the amount of such equal monthly advance payments shall be adjusted as
required to provide the funds needed to pay the applicable taxes. If the amount
collected by Lessor is insufficient to pay such Real Property Taxes when due,
Lessee shall pay Lessor, upon demand, such additional sum as is necessary.
Advance payments may be intermingled with other moneys of Lessor and shall not
bear interest. In the event of a Breach by Lessee in the performance of its
obligations under this Lease, then any such advance payments may be treated by
Lessor as an additional Security Deposit.

 

10.3         Joint Assessment. If the Premises are not separately assessed,
Lessee’s liability shall be an equitable proportion of the Real Property Taxes
for all of the land and improvements included within the tax parcel assessed,
such proportion to be conclusively determined by Lessor from the respective
valuations assigned in the assessor’s work sheets or such other information as
may be reasonably available.

 

10.4         Personal Property Taxes. Lessee shall pay, prior to delinquency,
all taxes assessed against and levied upon Lessee Owned Alterations, Utility
Installations, Trade Fixtures, furnishings, equipment and all personal property
of Lessee. When possible, Lessee shall cause its Lessee Owned Alterations and
Utility Installations, Trade Fixtures, furnishings, equipment and all other
personal property to be assessed and billed separately from the real property of
Lessor. If any of Lessee’s said property shall be assessed with Lessor’s real
property, Lessee shall pay Lessor the taxes attributable to Lessee’s property
within 10 days after receipt of a written statement setting forth the taxes
applicable to Lessee’s property.

 

11.           Utilities and Services. Lessee shall pay for all water, gas, heat,
light, power, telephone, trash disposal and other utilities and services
supplied to the Premises, together with any taxes thereon. If any such services
are not separately metered or billed to Lessee, Lessee shall pay a reasonable
proportion, to be determined by Lessor, of all charges jointly metered or
billed. There shall be no abatement of rent and Lessor shall not be liable in
any respect whatsoever for the inadequacy, stoppage, interruption or
discontinuance of any utility or service due to riot, strike, labor dispute,
breakdown, accident, repair or other cause beyond Lessor’s reasonable control or
in cooperation with governmental request or directions.

 

12.           Assignment and Subletting.

 

12.1         Lessor’s Consent Required.

 

(a) Lessee shall not voluntarily or by operation of law assign, transfer,
mortgage or encumber (collectively, “assign or assignment”) or sublet all or any
part of Lessee’s interest in this Lease or in the Premises without Lessor’s
prior written consent, which shall be granted or denied within 7 business days
of receipt of a request thereafter and all appropriate documentation.

 

(b) Unless Lessee is a corporation and its stock is publicly traded on a
national stock exchange or on Nasdaq, a change in the control of Lessee shall
constitute an assignment requiring consent. The transfer, on a cumulative basis,
of 50% or more of the voting control of Lessee shall constitute a change in
control for this purpose.

 

(c) The involvement of Lessee or its assets in any transaction, or series of
transactions (by way of merger, sale, acquisition, financing, transfer,
leveraged buy-out or otherwise), whether or not a formal assignment or
hypothecation of this Lease or Lessee’s assets occurs, which results or will
result in a reduction of the Net Worth of Lessee by an amount greater than 25%
of such Net Worth as it was represented at the time of the execution of this
Lease or at the time of the most recent assignment to which Lessor has
consented, or as it exists immediately prior to said transaction or transactions
constituting such reduction, whichever was or is greater, shall be considered an
assignment of this Lease to which Lessor may withhold its consent “Net Worth of
Lessee” shall mean the net worth of Lessee (excluding any guarantors)
established under generally accepted accounting principles.

 

(d) An assignment or subletting without consent shall, at Lessor’s option, be a
Default curable after notice per Paragraph 13.1(c).

 

(e) Lessee’s remedy for any breach of Paragraph 12.1 by Lessor shall be limited
to compensatory damages and/or injunctive relief.

 

(f) Lessor may reasonably withhold consent to a proposed assignment or
subletting if Lessee is in Default at the time consent is requested.

 

(g) Notwithstanding the foregoing, allowing a de minimis portion of the
Premises, ie. 20 square feet or less, to be used by a third party vendor in
connection with the installation of a vending machine or payphone shall not
constitute a subletting.

 

12.2         Terms and Conditions Applicable to Assignment and Subletting.

 

(a) Regardless of Lessor’s consent, no assignment or subletting shall: (i) be
effective without the express written assumption by such assignee or sublessee
of the obligations of Lessee under this Lease, (ii) release Lessee of any
obligations hereunder, or (iii) alter the primary liability of Lessee for the
payment of Rent or for the performance of any other obligations to be performed
by Lessee.

 

13

--------------------------------------------------------------------------------


 

(b) Lessor may accept Rent or performance of Lessee’s obligations from any
person other than Lessee pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of Rent or performance shall constitute a waiver or estoppel of
Lessor’s right to exercise its remedies for Lessee’s Default or Breach,

 

(c) Lessor’s consent to any assignment or subletting shall not constitute a
consent to any subsequent assignment or subletting,

 

(d) In the event of any Default or Breach by Lessee or any assignee or
Subleesee, Lessor may proceed directly against Lessee, any Guarantors or anyone
else responsible for the performance of Lessee’s obligations under this Lease,
including any assignee or sublessee, without first exhausting Lessor’s remedies
against any other person or entity responsible therefor to Lessor, or any
security held by Lessor.

 

(e) Each request for consent to an assignment or subletting shall be in writing,
accompanied by information relevant to Lessor’s determination as to the
financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, Including but not limited to the intended use and/or
required modification of the Premises, if any, together with a fee of $500 as
consideration for Lessor’s considering and processing said request, Lessee
agrees to provide Lessor with such other or additional information and/or
documentation as may be reasonably requested. (See also Paragraph 36)

 

(f) Any assignee of, or sublessee under, this Lease shall, by reason of
accepting such assignment, entering into such sublease, or entering into
possession of the Premises or any portion thereof, be deemed to have assumed and
agreed to conform and comply with each and every term, covenant, condition and
obligation herein to be observed or performed by Lessee during the term of said
assignment or sublease, other than such obligations as are contrary to or
inconsistent with provisions of an assignment or sublease to which Lessor has
specifically consented to in writing.

 

(g) Lessor’s consent to any assignment or subletting shall not transfer to the
assignee or sublessee any Option granted to the original Lessee by this Lease
unless such transfer is specifically consented to by Lessor in writing. (See
Paragraph 39.2)

 

12.3         Additional Terms and Conditions Applicable to Subletting. The
following terms and conditions shall apply to any subletting by Lessee of all or
any part of the Premises and shall be deemed included in all subleases under
this Lease whether or not expressly Incorporated therein:

 

(a) Lessee hereby assigns and transfers to Lessor all of Lessee’s interest in
all Rent payable on any sublease, and Lessor may collect such Rent and apply
same toward Lessee’s obligations under this Lease; provided, however, that until
a Breach shall occur in the performance of Lessee’s obligations, Lessee may
collect said Rent, in the event that the amount collected by Lessor exceeds
Lessee’s then outstanding obligations any such excess shall be refunded to
Lessee. Lessor shall not, by reason of the foregoing or any assignment of such
sublease, nor by reason of the collection of Rent, be deemed liable to the
sublessee for any failure of Lessee to perform and comply with any of Lessee’s
obligations to such sublessee. Lessee hereby irrevocably authorizes and directs
any such sublessee, upon receipt of a written notice from Lessor stating that a
Breach exists in the performance of Lessee’s obligations under this Lease, to
pay to Lessor all Rent due and to become due under the sublease. Sublessee shall
rely upon any such notice from Lessor and shall pay all Rents to Lessor without
any obligation or right to inquire as to whether such Breach exists,
notwithstanding any claim from Lessee to the contrary.

 

(b) In the event of a Breach by Lessee, Lessor may, at its option, require
sublessee to attorn to Lessor, in which event Lessor shall undertake the
obligations of the sublessor under such sublease from the time of the exercise
of said option to the expiration of such sublease; provided, however, Lessor
shall not be liable for any prepaid rents or security deposit paid by such
sublessee to such sublessor or for any prior Defaults or Breaches of such
sublessor.

 

(c) Any matter requiring the consent of the sublessor under a sublease shall
also require the consent of Lessor.

 

(d) No sublessee shall further assign or sublet all or any part of the Premises
without Lessor’s prior written consent.

 

(e) Lessor shall deliver a copy of any notice of Default or Breach by Lessee to
the sublessee, who shall have the right to cure the Default of Lessee within the
grace period, if any, specified in such notice. The sublessee shall have a right
of reimbursement and offset from and against Lessee for any such Defaults cured
by the sublessee.

 

13.           Default; Breach; Remedies.

 

13.1         Default; Breach. A “Default” is defined as a failure by the Lessee
to comply with or perform any of the terms, covenants, conditions or Rules and
Regulations under this Lease. A “Breach” is defined as the occurrence of one or
more of the following Defaults, and the failure of Lessee to cure such Default
within any applicable grace period;

 

(a) The abandonment of the Premises; or the vacating of the Premises without
providing a commercially reasonable level of security, or where the coverage of
the property insurance described in Paragraph 8.3 is jeopardized as a result
thereof, or without providing reasonable assurances to minimize potential
vandalism.

 

(b) The failure of Lessee to make any payment of Rent or any Security Deposit
required to be made by Lessee hereunder, whether to Lessor or to a third party,
when due, to provide reasonable evidence of insurance or surety bond, or to
fulfill any obligation under this Lease which endangers or threatens life or
property, where such failure continues for a period of 5 business days following
written notice to Lessee.

 

14

--------------------------------------------------------------------------------


 

(c) The commission of waste, act or acts constituting public or private
nuisance, and/or an illegal activity on the Premises by Lessee, where such
actions continue for a period of 5 business days following written notice to
Lessee.

 

(d) The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements, (ii) the service contracts, (iii) the
rescission of an unauthorized assignment or subletting, (iv) an Estoppel
Certificate, (v) a requested subordination, (vi) evidence concerning any
guaranty and/or Guarantor, (vii) any document requested under Paragraph 42,
(viii) material safety data sheets (MSDS), or (ix) any other documentation or
information which Lessor may reasonably require of Lessee under the terms of
this Lease, where any such failure continues for a period of 10 days following
written notice to Lessee.

 

(e) A Default by Lessee as to the terms, covenants, conditions or provisions of
this Lease, or of the rules adopted under Paragraph 40 hereof, other than those
described in subparagraphs 13.1(a), (b), (c) or (d), above, where such Default
continues for a period of 30 days after written notice; provided, however, that
if the nature of Lessee’s Default is such that more than 30 days are reasonably
required for its cure, then it shall not be deemed to be a Breach if Lessee
commences such cure within said 30 day period and thereafter diligently
prosecutes such cure to completion.

 

(f) The occurrence of any of the following events: (i) the making of any general
arrangement or assignment for the benefit of creditors; (ii) becoming a “debtor”
as defined in 11 U.S.C. §101 or any successor statute thereto (unless, in the
case of a petition filed against Lessee, the same is dismissed within 60 days);
(iii) the appointment of a trustee or receiver to take possession of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where possession is not restored to Lessee within 30
days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where such seizure is not discharged within 30 days;
provided, however, in the event that any provision of this subparagraph is
contrary to any applicable law, such provision shall be of no force or effect,
and not affect the validity of the remaining provisions.

 

(g) The discovery that any financial statement of Lessee or of any Guarantor
given to Lessor was materially false.

 

(h) If the performance of Lessee’s obligations under this Lease is guaranteed;
(i) the death of a Guarantor, (ii) the termination of a Guarantor’s liability
with respect to this Lease other than in accordance with the terms of such
guaranty, (iii) a Guarantor’s becoming insolvent or the subject of a bankruptcy
filing, (iv) a Guarantor’s refusal to honor the guaranty, or (v) a Guarantor’s
breach of its guaranty obligation on an anticipatory basis, and Lessee’s
failure, within 60 days following written notice of any such event, to provide
written alternative assurance or security, which, when coupled with the then
existing resources of Lessee, equals or exceeds the combined financial resources
of Lessee and the Guarantors that existed at the time of execution of this
Lease. Provided, however, the occurrences set forth in subsections (i), (ii), or
(iii) shall not constitute a Breach if Lessee, within sixty (60) days of said
occurrence, provides Lessor with a substitute guarantor(s) reasonably acceptable
to Lessor.

 

13.2         Remedies. If Lessee fails to perform any of its affirmative duties
or obligations, within 10 days after written notice (or in case of an emergency,
without notice), Lessor may, at its option, perform such duty or obligation on
Lessee’s behalf, including but not limited to the obtaining of reasonably
required bonds, insurance policies, or governmental licenses, permits or
approvals. Lessee shall pay to Lessor an amount equal to 115% of the costs and
expenses incurred by Lessor in such performance upon receipt of an invoice
therefor. In the event of a Breach, Lessor may, with or without further notice
or demand, and without limiting Lessor in the exercise of any right or remedy
which Lessor may have by reason of such Breach;

 

(a) Terminate Lessee’s right to possession of the Premises by any lawful means,
in which case this Lease shall terminate and Lessee shall immediately surrender
possession to Lessor. In such event Lessor shall be entitled to recover from
Lessee: (i) the unpaid Rent which had been earned at the time of termination;
(ii) the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that the Lessee proves could have been reasonably
avoided; (iii) the worth at the time of award of the amount by which the unpaid
rent for the balance of the term after the time of award exceeds the amount of
such rental loss that the Lessee proves could be reasonably avoided; and
(iv) any other amount necessary to compensate Lessor for all the detriment
proximately caused by the Lessee’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including but not limited to the cost of recovering possession of the
Premises, expenses of reletting, including necessary renovation and alteration
of the Premises, reasonable attorneys’ fees, and that portion of any leasing
commission paid by Lessor in connection with this Lease applicable to the
unexpired term of this Lease. The worth at the time of award of the amount
referred to in provision (iii) of the immediately preceding sentence shall be
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of the District within which the Premises are located at the time of award
plus one percent. Efforts by Lessor to mitigate damages caused by Lessee’s
Breach of this Lease shall not waive Lessor’s right to recover damages under
Paragraph 12. If termination of this Lease is obtained through the provisional
remedy of unlawful detainer, Lessor shall have the right to recover in such
proceeding any unpaid Rent and damages as are recoverable therein, or Lessor may
reserve the right to recover all or any part thereof in a separate suit. If a
notice and grace period required under Paragraph 13.1 was not previously given,
a notice to pay rent or quit, or to perform or quit given to Lessee under the
unlawful detainer statute shall also constitute the notice required by Paragraph
13.1. In such case, the applicable grace period required by Paragraph 13.1 and
the unlawful detainer statute shall run concurrently, and the failure of Lessee
to cure the Default within the greater of the two such grace periods shall
constitute both an unlawful detainer and a Breach of this Lease entitling Lessor
to the remedies provided for

 

15

--------------------------------------------------------------------------------


 

in this Lease and/or by said statute.

 

(b) Continue the Lease and Lessee’s right to possession and recover the Rent as
it becomes due, in which event Lessee may sublet or assign, subject only to
reasonable limitations. Acts of maintenance, efforts to relet, and/or the
appointment of a receiver to protect the Lessor’s interests, shall not
constitute a termination of the Lessee’s right to possession.

 

(c) Pursue any other remedy now or hereafter available under the laws or
judicial decisions of the state wherein the Premises are located. The expiration
or termination of this Lease and/or the termination of Lessee’s right to
possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee’s occupancy of the Premises.

 

13.3         Inducement Recapture. Any agreement for free or abated rent or
other charges, or for the giving or paying by Lessor to or for Lessee of any
cash or other bonus, inducement or consideration for Lessee’s entering into this
Lease, all of which concessions are hereinafter referred to as “Inducement
Provisions,” shall be deemed conditioned upon Lessee’s full and faithful
performance of all of the terms, covenants and conditions of this Lease. Upon
Breach of this Lease by Lessee, any such inducement Provision shall
automatically be deemed deleted from this Lease and of no further force or
effect, and any rent, other charge, bonus, inducement or consideration
theretofore abated, given or paid by Lessor under such an inducement Provision
shall be immediately due and payable by Lessee to Lessor, notwithstanding any
subsequent cure of said Breach by Lessee. The acceptance by Lessor of rent or
the cure of the Breach which initiated the operation of this paragraph shall not
be deemed a waiver by Lessor of the provisions of this paragraph unless
specifically so stated in writing by Lessor at the time of such acceptance.

 

13.4         Late Charges. Lessee hereby acknowledges that late payment by
Lessee of Rent will cause Lessor to incur costs not contemplated by this Lease,
the exact amount of which will be extremely difficult to ascertain. Such costs
include, but are not limited to, processing and accounting charges, and late
charges which may be imposed upon Lessor by any Lender. Accordingly, if any Rent
shall not be received by Lessor within 10 days after such amount shall be due,
then, without any requirement for notice to Lessee, Lessee shall immediately pay
to Lessor a one-time late charge equal to 5% of each such overdue amount or
$100, whichever is greater. The Parties hereby agree that such late charge
represents a fair and reasonable estimate of the costs Lessor will incur by
reason of such late payment. Acceptance of such late charge by Lessor shall in
no event constitute a waiver of Lessee’s Default or Breach with respect to such
overdue amount, nor prevent the exercise of any of the other rights and remedies
granted hereunder.

 

13.5         Interest. Any monetary payment due Lessor hereunder, other than
late charges, not received by Lessor, when due as to scheduled payments (such as
Base Rent) or within 30 days following the date on which it was due for
non-scheduled payment, shall bear interest from the date when due, as to
scheduled payments, or the 31st day after it was due as to non-scheduled
payments. The interest (“Interest”) charged shall be computed at the rate of 10%
per annum but shall not exceed the maximum rate allowed by law. Interest is
payable in addition to the potential late charge provided for in Paragraph 13.4.

 

13.6         Breach by Lessor.

 

(a) Notice of Breach. Lessor shall not be deemed in breach of this Lease unless
Lessor fails within a reasonable time to perform an obligation required to be
performed by Lessor. For purposes of this Paragraph, a reasonable time shall in
no event be less than 30 days after receipt by Lessor, and any Lender whose name
and address shall have been furnished Lessee in writing for such purpose, of
written notice specifying wherein such obligation of Lessor has not been
performed; provided, however, that if the nature of Lessor’s obligation is such
that more than 30 days are reasonably required for its performance, then Lessor
shall not be in breach if performance is commenced within such 30 day period and
thereafter diligently pursued to completion.

 

(b) Performance by Lessee on Behalf of Lessor. In the event that neither Lessor
nor Lender cures said breach within 30 days after receipt of said notice, or if
having commenced said cure they do not diligently pursue it to completion, then
Lessee may elect to cure said breach at Lessee’s expense and offset from Rent
the actual and reasonable cost to perform such cure, provided, however, that
such offset shall not exceed an amount equal to the greater of one month’s Base
Rent or the Security Deposit, reserving Lessee’s right to seek reimbursement
from Lessor for any such expense in excess of such offset. Lessee shall document
the cost of said cure and supply said documentation to Lessor.

 

14.           Condemnation. If the Premises or any portion thereof are taken
under the power of eminent domain or sold under the threat of the exercise of
said power (collectively “Condemnation”), this Lease shall terminate as to the
part taken as of the date the condemning authority takes title or possession,
whichever first occurs. If more than 10% of the Building, or more than 25% of
that portion of the Premises not occupied by any building, is taken by
Condemnation, Lessee may, at Lessee’s option, to be exercised in writing within
10 days after Lessor shall have given Lessee written notice of such taking (or
in the absence of such notice, within 10 days after the condemning authority
shall have taken possession) terminate this Lease as of the date the condemning
authority takes such possession. If Lessee does not terminate this Lease in
accordance with the foregoing, this Lease shall remain in full force and effect
as to the portion of the Premises remaining, except that the Base Rent shall be
reduced in proportion to the reduction in

 

16

--------------------------------------------------------------------------------


 

utility of the Premises caused by such Condemnation. Condemnation awards and/or
payments shall be the property of Lessor, whether such award shall be made as
compensation for diminution in value of the leasehold, the value of the part
taken, or for severance damages; provided, however, that Lessee shall be
entitled to any compensation paid by the condemnor for Lessee’s relocation
expenses, loss of business goodwill and/or Trade Fixtures, without regard to
whether or not this Lease is terminated pursuant to the provisions of this
Paragraph. All Alterations and Utility Installations made to the Premises by
Lessee, for purposes of Condemnation only, shall be considered the property of
the Lessee and Lessee shall be entitled to any and all compensation which is
payable therefor. In the event that this Lease is not terminated by reason of
the Condemnation, Lessor shall repair any damage to the Premises caused by such
Condemnation.

 

15.           Brokerage Fees.

 

15.1         Omitted.

 

15.2         Omitted.

 

15.3         Representations and Indemnities of Broker Relationships. Lessee and
Lessor each represent and warrant to the other that it has had no dealings with
any person, firm, broker or finder (other than the Brokers, if any) in
connection with this Lease, and that no one other than said named Brokers is
entitled to any commission or finder’s fee in connection herewith. Lessee and
Lessor do each hereby agree to indemnify, protect, defend and hold the other
harmless from and against liability for compensation or charges which may be
claimed by any such unnamed broker, finder or other similar party by reason of
any dealings or actions of the Indemnifying Party, including any costs,
expenses, attorneys’ fees reasonably incurred with respect thereto.

 

16.           Estoppel Certificates.

 

(a) Each Party (as “Responding Party”) shall within 10 days after written notice
from the other Party (the “Requesting Party”) execute, acknowledge and deliver
to the Requesting Party a statement in writing in form similar to the then most
current “Estoppel Certificate” form published by the AIR Commercial Real Estate
Association, plus such additional information, confirmation and/or statements as
may be reasonably requested by the Requesting Party.

 

(b) If the Responding Party shall fail to execute or deliver the Estoppel
Certificate within such 10 day period, the Requesting Party may execute an
Estoppel Certificate stating that: (i) the Lease is in full force and effect
without modification except as may be represented by the Requesting Party,
(ii) there are no uncured defaults in the Requesting Party’s performance, and
(iii) if Lessor is the Requesting Party, not more than one month’s rent has been
paid in advance. Prospective purchasers and encumbrancers may rely upon the
Requesting Party’s Estoppel Certificate, and the Responding Party shall be
estopped from denying the truth of the facts contained in said Certificate.

 

(c) If Lessor desires to finance, refinance, or sell the Premises, or any part
thereof, Lessee and all Guarantors shall deliver to any potential lender or
purchaser designated by Lessor such financial statements as may be reasonably
required by such lender or purchaser, including but not limited to Lessee’s
financial statements for the past 3 years. All such financial statements shall
be received by Lessor and such lender or purchaser in confidence and shall be
used only for the purposes herein set forth.

 

17.           Definition of Lessor. The term “Lessor” as used herein shall mean
the owner or owners at the time in question of the fee title to the Premises,
or, if this is a sublease, of the Lessee’s interest in the prior lease. In the
event of a transfer of Lessor’s title or interest in the Premises or this Lease,
Lessor shall deliver to the transferee or assignee (in cash or by credit) any
unused Security Deposit held by Lessor. Upon such transfer or assignment and
delivery of the Security Deposit, as aforesaid, the prior Lessor shall be
relieved of all liability with respect to the obligations and/or covenants under
this Lease thereafter to be performed by the Lessor. Subject to the foregoing,
the obligations and/or covenants in this Lease to be

 

17

--------------------------------------------------------------------------------


 

performed by the Lessor shall be binding only upon the Lessor as hereinabove
defined.

 

18.           Severability. The invalidity of any provision of this Lease, as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof. In the event of any finding of
invalidity, the invalid portion of this Agreement shall be renegotiated so as to
give effect to the original intent of the parties to the maximum extant
permissible under law. Other portions of this Agreement shall remain unaffected,
except to the extent that modification is necessary for consistency with
renegotiated terms.

 

19.           Days. Unless otherwise specifically indicated to the contrary, the
word “days” as used in this Lease shall mean and refer to calendar days.

 

20.           Limitation on Liability. The obligations of Lessor under this
Lease shall not constitute personal obligations of Lessor or its partners,
members, directors, officers or shareholders, and Lessee shall look to the
Premises, and to no other assets of Lessor, for the satisfaction of any
liability of Lessor with respect to this Lease, and shall not seek recourse
against Lessor’s partners, members, directors, officers or shareholders, or any
of their personal assets for such satisfaction.

 

21.           Time of Essence. Time is of the essence with respect to the
performance of all obligations to be performed or observed by the Parties under
this Lease.

 

22.           No Prior or Other Agreements. This Lease contains all agreements
between the Parties with respect to any matter mentioned herein, and no other
prior or contemporaneous agreement or understanding shall be effective.

 

23.           Notices.

 

23.1         Notice Requirements. All notices required or permitted by this
Lease or applicable law shall be in writing and may be delivered in person (by
hand or by courier) or may be sent by regular, certified or registered mail or
U.S. Postal Service Express Mail, with postage prepaid, or by facsimile
transmission, and shall be deemed sufficiently given if served in a manner
specified in this Paragraph 23. The addresses and facsimile numbers noted
adjacent to a Party’s signature on this Lease shall be that Party’s address for
delivery or mailing of notices. Either Party may by written notice to the other
specify a different address for notice, except that upon Lessee’s taking
possession of the Premises, the Premises shall constitute Lessee’s address for
notice. A copy of all notices to Lessor shall be concurrently transmitted to
Leven & Seligman, LLP, Attn: Robert Z. Seligman, Esq.,, 1801 Century Park East,
Suite 1460, Los Angeles, California 90067, Facsimile Number: (310) 279-5901, and
such other party or parties at such addresses as Lessor may from time to time
hereafter designate in writing.

 

23.2         Date of Notice. Any notice sent by registered or certified mail,
return receipt requested, shall be deemed given on the date of delivery shown on
the receipt card, or if no delivery date is shown, the postmark thereon. If sent
by regular mail the notice shall be deemed given 72 hours after the same is
addressed as required herein and mailed with postage prepaid. Notices delivered
by United States Express Mail or overnight courier that guarantee next day
delivery shall be deemed given 24 hours after delivery of the same to the Postal
Service or courier. Notices transmitted by facsimile transmission or similar
means shall be deemed delivered upon telephone confirmation of receipt
(confirmation report from fax machine is sufficient), provided a copy is also
delivered via delivery or mall. If notice is received on a Saturday, Sunday or
legal holiday, it shall be deemed received on the next business day.

 

24.           Waivers.

 

(a)           No waiver by Lessor of the Default or Breach of any term, covenant
or condition hereof by Lessee, shall be deemed a waiver of any other term,
covenant or condition hereof, or of any subsequent Default or Breach by Lessee
of the same or of any other term, covenant or condition hereof. Lessor’s consent
to, or approval of, any act shall not be deemed to render unnecessary the
obtaining of Lessor’s consent to, or approval of, any subsequent or similar act
by Lessee, or be construed as the basis of an estoppel to enforce the provision
or provisions of this Lease requiring such consent.

 

(b)           The acceptance of Rent by Lessor shall not be a waiver of any
Default or Breach by Lessee. Any payment by Lessee may be accepted by Lessor on
account of moneys or damages due Lessor, notwithstanding any qualifying
statements or conditions made by Lessee in connection therewith, which such
statements and/or conditions shall be of no force or effect whatsoever unless
specifically agreed to in writing by

 

18

--------------------------------------------------------------------------------


 

Lessor at or before the time of deposit of such payment.

 

(c)           THE PARTIES AGREE THAT THE TERMS OF THIS LEASE SHALL GOVERN WITH
REGARD TO ALL MATTERS RELATED THERETO AND HEREBY WAIVE THE PROVISIONS OF ANY
PRESENT OR FUTURE STATUTE TO THE EXTENT THAT SUCH STATUTE IS INCONSISTENT WITH
THIS LEASE.

 

25.           Omitted.

 

26.           No Right To Holdover. Lessee has no right to retain possession of
the Premises or any part thereof beyond the expiration or termination of this
Lease. In the event that Lessee holds over, then the Base Rent shall be
increased to 150% of the Base Rent applicable immediately preceding the
expiration or termination. Nothing contained herein shall be construed as
consent by Lessor to any holding over by Lessee. See Addendum Paragraph 59.

 

27.           Cumulative Remedies. No remedy or election hereunder shall be
deemed exclusive but shall, wherever possible, be cumulative with all other
remedies at law or in equity.

 

28.           Covenants and Conditions; Construction of Agreement. All
provisions of this Lease to be observed or performed by Lessee are both
covenants and conditions. In construing this Lease, all headings and titles are
for the convenience of the Parties only and shall not be considered a

 

19

--------------------------------------------------------------------------------


 

part of this Lease. Whenever required by the context, the singular shall include
the plural and vice versa. This Lease shall not be construed as if prepared by
one of the Parties, but rather according to its fair meaning as a whole, as if
both Parties had prepared it.

 

29.           Binding Effect; Choice of Law. This Lease shall be binding upon
the Parties, their personal representatives, successors and assigns and be
governed by the laws of the State in which the Premises are located. Any
litigation between the Parties hereto concerning this Lease shall be initiated
in the county in which the Premises are located.

 

30.           Subordination; Attornment; Non-Disturbance.

 

30.1         Subordination. This Lease and any Option granted hereby shall be
subject and subordinate to any ground lease, mortgage, deed of trust, or other
hypothecation or security device (collectively, “Security Device”), now or
hereafter placed upon the Premises, to any and all advances made on the security
thereof, and to all renewals, modifications, and extensions thereof. Lessee
agrees that the holders of any such Security Devices (in this Lease together
referred to as “Lender”) shall have no liability or obligation to perform any of
the obligations of Lessor under this Lease. Any Lender may elect to have this
Lease and/or any Option granted hereby superior to the lien of its Security
Device by giving written notice thereof to Lessee, whereupon this Lease and such
Options shall be deemed prior to such Security Device, notwithstanding the
relative dates of the documentation or recordation thereof.

 

30.2         Attornment. In the event that Lessor transfers title to the
Premises, or the Premises are acquired by another upon the foreclosure or
termination of a Security Devise to which this Lease is subordinated (i) Lessee
shall, subject to the non-disturbance provisions of Paragraph 30.3, attorn to
such new owner, and upon request, enter into a new lease, containing all of the
terms and provisions of this Lease, with such new owner for the remainder of the
term hereof, or, at the election of the new owner, this Lease will automatically
become a new lease between Lessee and such new owner, and (ii) Lessor shall
thereafter be relieved of any further obligations hereunder and such new owner
shall assume all of Lessor’s obligations, except that such new owner shall not:
(a) be liable for any act or omission of any prior lessor or with respect to
events occurring prior to acquisition of ownership; (b) be subject to any
offsets or defenses which Lessee might have against any prior lessor, (c) be
bound by prepayment of more than one month’s rent, or (d) be liable for the
return of any security deposit paid to any prior lessor which was not paid or
credited to such new owner.

 

30.3         Non-Disturbance. With respect to Security Devices entered into by
Lessor after the execution of this Lease, Lessee’s subordination of this Lease
shall be subject to receiving a commercially reasonable non-disturbance
agreement (a “Non-Disturbance Agreement”) from the Lender which Non-Disturbance
Agreement provides that Lessee’s possession of the Premises, and this Lease,
including any options to extend the term hereof, will not be disturbed so long
as Lessee is not in Breach hereof and attorns to the record owner of the
Premises. Further, within 60 days after the execution of this Lease, Lessor
shall, if requested by Lessee, use its commercially reasonable efforts to obtain
a Non-Disturbance Agreement from the holder of any pre-existing Security Device
which is secured by the Premises. In the event that Lessor is unable to provide
the Non-Disturbance Agreement within said 60 days, then Lessee may, at Lessee’s
option, directly contact Lender and attempt to negotiate for the execution and
delivery of a Non-Disturbance Agreement.

 

30.4         Self-Executing. The agreements contained in this Paragraph 30 shall
be effective without the execution of any further documents; provided, however,
that, upon written request from Lessor or a Lender in connection with a sale,
financing or refinancing of the Premises, Lessee and Lessor shall execute such
further writings as may be reasonably required to separately document any
subordination, attornment and/or Non-Disturbance Agreement provided for herein.

 

31.           Attorneys’ Fees. If any Party or Broker brings an action or
proceeding involving the Premises whether founded in tort, contract or equity,
or to declare rights hereunder, the Prevailing Party (as hereafter defined) in
any such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys’ fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term, “Prevailing Party” shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or the abandonment by
the other Party or Broker of its claim or defense. The attorneys’ fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys’ fees reasonably incurred. In addition,
Lessor shall be entitled to attorneys’ fees, costs and expenses incurred in the
preparation and service of notices of Default and consultations in connection
therewith, whether or not a legal action is subsequently commenced in connection
with such Default or resulting Breach ($200 is a reasonable minimum per
occurrence for such services and consultation).

 

32.           Lessor’s Access; Showing Premises; Repairs. Lessor and Lessor’s
agents shall have the right to enter the Premises at any time, in the case of an
emergency, and otherwise at reasonable times after not less than 24 hours prior
notice for the purpose of showing the same to prospective purchasers, lenders,
or tenants, and making such alterations, repairs, improvements or additions to
the Premises as Lessor may deem necessary of desirable and the erecting, using
and maintaining of utilities, services, pipes and conduits through the Premises
and/or other premises as

 

20

--------------------------------------------------------------------------------


 

long as there is no material adverse effect to Lessee’s use of the Premises. All
such activities shall be without abatement of rent or liability to Lessee.
Lessee shall be able to have an authorized person accompany Lessor and/or
Lessor’s agents and Lessee shall Inform Lessor who, if anyone, will be
accompanying Lessor and/or Lessor’s agents prior to said entry.

 

33.           Auctions. Lessee shall not conduct, nor permit to be conducted,
any auction upon the Premises without Lessor’s prior written consent. Lessor
shall not be obligated to exercise any standard of reasonableness in determining
whether to permit an auction.

 

34.           Signs. Lessor may place on the Premises ordinary “For Sale” signs
at any time and ordinary “For Lease” signs during the last 6 months of the term
hereof. Except for ordinary “for sublease” signs, Lessee shall not place any
sign upon the Premises without Lessor’s prior written consent, All signs must
comply with all Applicable Requirements.

 

35.           Termination; Merger. Unless specifically stated otherwise in
writing by Lessor, the voluntary or other surrender of this Lease by Lessee, the
mutual termination or cancellation hereof, or a termination hereof by Lessor for
Breach by Lessee, shall automatically terminate any sublease or lesser estate in
the Premises; provided, however, that Lessor may elect to continue any one or
all existing subtenancies. Lessor’s failure within 10 days following any such
event to elect to the contrary by written notice to the holder of any such
lesser interest, shall constitute Lessor’s election to have such event
constitute the termination of such interest.

 

36.           Consents. Except as otherwise provided herein, wherever in this
Lease the consent of a Party is required to an act by or for the other Party,
such consent shall not be unreasonably withheld or delayed. Lessor’s actual
reasonable costs and expenses (including but not limited to architects’,
attorneys’, engineers’ and other consultants’ fees) Incurred in the
consideration of, or response to, a request by Lessee for any Lessor consent,
including but not limited to consents to an assignment, a subletting or the
presence or use of a Hazardous Substance, shall be paid by Lessee upon receipt
of an invoice and supporting documentation therefor. Lessor’s consent to any
act, assignment or subletting shall not constitute an acknowledgment that no
Default or Breach by Lessee of this Lease exists, nor shall such consent be
deemed a waiver of any then existing Default or Breach, except as may be
otherwise specifically stated in writing by Lessor at the time of such consent.
The failure to specify herein any particular condition to Lessor’s consent shall
not preclude the imposition by Lessor at the time of consent of such further or
other conditions as are then reasonable with reference to the particular matter
for which consent is being given. In the event that either Party disagrees with
any determination made by the other hereunder and reasonably requests the
reasons for such determination, the determining party shall furnish its reasons
in writing and in reasonable detail within 10 business days following such
request.

 

37.           Guarantor.

 

37.1         Execution. The Guarantors, if any, shall each execute a guaranty in
the form attached hereto as Exhibit “A”, and each such Guarantor shall have the
obligations as set forth in the Guaranty.

 

37.2         Default. It shall constitute a Default of the Lessee if any
Guarantor fails or refuses, upon request to provide: (a) evidence of the
execution of the guaranty, including the authority of the party signing on
Guarantor’s behalf to obligate Guarantor, and in the case of a corporate
Guarantor, a certified copy of a resolution of its board of directors
authorizing the making of such guaranty, (b) current financial statements, (c)
an Estoppel Certificate, or (d) written confirmation that the guaranty is still
in effect.

 

38.           Quiet Possession. Subject to payment by Lessee of the Rent and
performance of all of the covenants, conditions and provisions on Lessee’s part
to be observed and performed under this Lease, Lessee shall have quiet
possession and quiet enjoyment of the Premises during the term hereof.

 

39.           Omitted.

 

21

--------------------------------------------------------------------------------


 

40.           Multiple Buildings. If the Premises are a part of a group of
buildings controlled by Lessor, Lessee agrees that it will abide by and conform
to all reasonable rules and regulations which Lessor may make from time to time
for the management, safety, and care of said properties, including the care and
cleanliness of the grounds and including the parking, loading and unloading of
vehicles, and to cause its employees, suppliers, shippers, customers,
contractors and invitees to so abide and conform. Lessee also agrees to pay its
fair share of common expenses incurred in connection with such rules and
regulations.

 

41.           Security Measures. Lessee hereby acknowledges that the Rent
payable to Lessor hereunder does not include the cost of guard service or other
security measures, and that Lessor shall have no obligation whatsoever to
provide same. Lessee assumes all responsibility for the protection of the
Premises, Lessee, its agents and invitees and their property from the acts of
third parties.

 

42.           Reservations. Lessor reserves to itself the right, from time to
time, to grant, without the consent or Joinder of Lessee, such easements, rights
and dedications that Lessor deems necessary, and to cause the recordation of
parcel maps and restrictions, so long as such easements, rights, dedications,
maps and restrictions do not unreasonably interfere with the use of the Premises
by Lessee, Lessee agrees to sign any documents reasonably requested by Lessor to
effectuate any such easement rights, dedication, map or restrictions.

 

43.           Performance Under Protest. If at any time a dispute shall arise as
to any amount or sum of money to be paid by one Party to the other under the
provisions hereof, the Party against whom the obligation to pay the money is
asserted shall have the right to make payment “under protest” and such payment
shall not be regarded as a voluntary payment and there shall survive the right
on the part of said Party to institute suit for recovery of such sum. If it
shall be adjudged that there was no legal obligation on the part of said Party
to pay such sum or any part thereof, said Party shall be entitled to recover
such sum or so much thereof as it was not legally required to pay. A Party who
does not initiate suit for the recovery of sums paid “under protest” with 6
months shall be deemed to have waived its right to protest such payment.

 

44.           Authority; Multiple Parties; Execution.

 

(a)        If either Party hereto is a corporation, trust, limited liability
company, partnership, or similar entity, each individual executing this Lease on
behalf of such entity represents and warrants that he or she is duly authorized
to execute and deliver this Lease on its behalf. Each Party shall, within 30
days after request, deliver to the other Party satisfactory evidence of such
authority.

 

(b)        If this Lease is executed by more than one person or entity as
“Lessee”, each such person or entity shall be jointly and severally liable
hereunder. It is agreed that any one of the named Lessees shall be empowered to
execute any amendment to this Lease, or other document ancillary thereto and
bind all of the named Lessees, and Lessor may rely on the same as if all of the
named Lessees had executed such document.

 

(c)        This Lease may be executed by the Parties in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.

 

45.           Conflict. Any conflict between the printed provisions of this
Lease and typewritten or handwritten provisions shall be controlled by the
typewritten or handwritten provisions.

 

22

--------------------------------------------------------------------------------


 

46.           Offer. Preparation of this Lease by either Party or their agent
and submission of same to the other Party shall not be deemed an offer to lease
to the other Party. This Lease is not intended to be binding until executed and
delivered by all Parties hereto.

 

47.           Amendments. This Lease may be modified only in writing, signed by
the Parties in Interest at the time of the modification. As long as they do not
materially change Lessee’s obligations hereunder, Lessee agrees to make such
reasonable non-monetary modifications to this Lease as may be reasonably
required by a Lender in connection with the obtaining of normal financing or
refinancing of the Premises.

 

48.           Waiver of Jury Trial. TO THE EXTENT ALLOWED BY APPLICABLE LAW. THE
PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING INVOLVING THE PROPERTY OR ARISING OUT OF THIS AGREEMENT.

 

49.           Mediation and Arbitration of Disputes. An Addendum requiring the
Mediation and/or the Arbitration of all disputes between the Parties and/or
Brokers arising out of this Lease o is x is not attached to this Lease.

 

50.           Americans with Disabilities Act. Since compliance with the
Americans with Disabilities Act (ADA) is dependent upon Lessee’s specific use of
the Premises, Lessor makes no warranty or representation as to whether or not
the Premises comply with ADA or any similar legislation. Lessor represent that
it has no actual knowledge of any violation of ADA at the Premises. In the event
that Lessee’s use of the Premises requires modifications or additions to the
Premises In order to be in ADA compliance, Lessee agrees to make any such
necessary modifications and/or additions at Lessee’s expense.

 

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

 

ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES, THE PARTIES ARE URGED TO:

 

1.              SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF
THIS LEASE.

2.     RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF
THE PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE
POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PREMISES, THE
STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS, AND THE
SUITABILITY OF THE PREMISES FOR LESSEE’S INTENDED USE.

 

WARNING: IF THE PREMISES IS LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF THE
STATE IN WHICH THE PREMISES IS LOCATED.

 

[SIGNATURES ON THE NEXT PAGE]

 

23

--------------------------------------------------------------------------------


 

The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.

 

Executed at:

 

 

Executed at:

Culver City, CA

On:

July    , 2012

 

On:

July 31, 2012

 

 

 

By LESSOR:

 

By LESSEE:

 

 

Bidz.com, Inc.

 

 

a Delaware corporation

See signature page attached hereto

 

 

By:

 

 

By:

/s/ David Zinberg

Name Printed:

 

 

Name Printed:

David Zinberg

Title:

 

 

Title:

CEO

By:

 

 

By:

 

Name Printed:

 

 

Name Printed:

 

Title:

 

 

Title:

 

Address:

2121 Century Woods Way,

 

Address:

 

Los Angeles, California 90067

 

 

Telephone:

(310)

551-1908

 

Telephone:

(        )

 

Facsimile:

(310)

551-0584

 

Facsimile:

(        )

 

Federal ID No.

 

 

Federal ID No.

 

 

 

 

BROKER:

 

BROKER:

 

 

 

 

 

 

Attn:

 

 

Attn:

 

Title:

 

 

Title:

 

Address:

 

 

Address:

 

 

 

 

 

 

 

 

 

Telephone:

(        )

 

 

Telephone:

(        )

 

Facsimile:

(        )

 

 

Facsimile:

(        )

 

Federal ID No.

 

 

Federal ID No.

 

 

NOTICE: These forms are often modified to meet changing requirements of law and
industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 800 W 6th Street, Suite
800, Los Angeles, CA 90017. Telephone No. (213) 687-8777. Fax No.: (213)
687-8616.

 

© Copyright 2001 - By AIR Commercial Real Estate Association. All rights
reserved.

 

No part of these works may be reproduced in any form without permission in
writing.

 

24

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO STANDARD INDUSTRIAL/COMMERCIAL SINGLE- TENANT LEASE-NET DATED,
FOR REFERENCE PURPOSES ONLY, JULY 12, 2012 FOR 2400 MARINE AVENUE, REDONDO
BEACH, CALIFORNIA

 

 

“Lessor”

 

The Miller Trust under the First Amended

and Restated Miller Trustee Dated

November 7, 1994

 

 

By:

/s/ Leo Miller

 

 

Leo Miller, as Co-Trustee

 

 

 

 

 

 

 

By:

/s/ Bernice E. Miller

 

 

Bernice E. Miller, as Co-Trustee

 

 

The Klein Family Partnership,

A California limited partnership

 

By:

/s/ Stanley Klein

 

Stanley Klein, as Trustee of the Stanley Klein

Trust Under Declaration of the Trust Dated

August 17, 1990

Its: General Partner

 

--------------------------------------------------------------------------------


 

ADDENDUM TO STANDARD INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE-NET DATED, FOR
REFERENCE PURPOSES ONLY, July 12, 2012, BY AND BETWEEN LEO MILLER AND BERNICE E.
MILLER, AS CO-TRUSTEES OF THE MILLER TRUST UNDER THE FIRST AMENDED AND RESTATED
MILLER TRUST DATED NOVEMBER 7, 1994 AND THE KLEIN FAMILY PARTNERSHIP, A
CALIFORNIA LIMITED PARTNERSHIP (LESSOR) AND BIDZ.COM, INC, A DELAWARE
CORPORATION (LESSEE) FOR THE PROPERTY LOCATED AT 2400 MARINE AVENUE, REDONDO
BEACH, CALIFORNIA 90278. THE PROMISES, COVENANTS, AGREEMENTS AND DECLARATIONS
MADE AND SET FORTH IN THIS ADDENDUM ARE INTENDED TO AND SHALL HAVE THE SAME
FORCE AND EFFECT AS IF SET FORTH AT LENGTH IN THE BODY OF THE LEASE. THE TERMS
HEREIN, IF DEFINED IN THE BODY OF THE LEASE, SHALL HAVE THE SAME MEANING AS SET
FORTH IN THE BODY OF THE LEASE. THE PARTIES INTEND AND AGREE THAT THE PROVISIONS
OF THIS ADDENDUM SHALL SUPPLEMENT AND SUPERSEDE ANY INCONSISTENT OR CONFLICTING
PROVISIONS OF THE LEASE AND ARE AS FOLLOWS:

 

51           MODIFICATION OF BASE RENT:

 

The Base Rent set forth in Paragraph 1.5 of the Lease shall be increased as
follows:

 

A. Commencing October 1, 2013, the Base Rent shall be $42,500.00 per month;

 

B. Commencing October 1, 2014, the Base Rent shall be $45,000.00 per month;

 

C. Commencing October 1, 2015, the Base Rent shall be $48,500.00 per month;

 

D. Commencing October 1, 2016, the Base Rent shall be $51,000.00 per month; and,

 

E. Commencing October 1, 2017, the Base Rent shall be $52,500.00 per month.

 

52.          BASE RENT ABATEMENT:

 

The Base Rent due and payable under this Lease shall be abated for the periods,
November 1 through December 31, 2012 and for the period October 1 through
October 31, 2013 as and when the same becomes due. Lessee understands and agrees
that the Base Rent abatements set forth in this paragraph 51 are Inducement
Provisions as defined in paragraph 13.3 of the Lease.

 

53.          POSSESSION OF WAREHOUSE PORTION OF PREMISES:

 

Lessee acknowledges that it is aware that the approximately 20,000 square foot
warehouse portion of the Premises is currently occupied by DSD Container Freight
Station, Inc. (“DSD”). DSD occupies the warehouse as a month to month tenant.
Within two (2) business days of the complete execution of this Lease, Lessor
shall deliver to DSD a thirty (30) day notice of termination of the DSD lease of
the warehouse portion of the Premises. Accordingly, such

 

1

--------------------------------------------------------------------------------


 

portion of the Premises may not be available for occupancy by Lessee upon the
Commencement Date of the Lease. In the event that DSD does not vacate and
surrender the warehouse portion of the Premises to Lessor, Lessor agrees to use
commercially reasonable efforts to enforce its rights to possession of the
warehouse portion of the Premises against DSD, including, institution of legal
proceedings. Until such time as the warehouse portion of the Premises is made
available to Lessee, the Base Rent payable under this Lease shall be reduced by
$10,000.00 per month. Nothing in this paragraph is intended to modify the
abatement provisions set forth in paragraph 51, above. The provisions of
paragraph 3.3 of the Lease shall be applicable to this delay in possession of a
portion of the Premises, provided, however, the time of delivery of possession
of the warehouse portion of the Premises shall be modified to be one hundred
twenty (120) days. Lessor shall provide written notice to Lessee as such time as
the warehouse portion of the Premises available for occupancy by Lessee and the
Base Rent reduction referenced above shall terminate as of said date.

 

54.          AS — IS Condition:

 

Except as otherwise set forth in this Lease, the Premises are delivered to
Lessee in its “AS-IS”, “WHERE-IS” condition. It is expressly understood and
agreed to by Lessee, that Lessee, at its sole cost and expense, shall make any
and all changes, modifications, repairs and alterations to the Premises, if
necessary, to place it in compliance with any Applicable Requirements (“Code
Compliance”), including, but not limited to, the Americans With Disabilities Act
and any other law, statute, ordinance or directive concerning or relating to
accessibility within, in or to the Premises, which is required, arises out of,
or is incurred as a result of or because of: (i) the particular use of the
Premises by Lessee (as opposed to occupancy or use of the Premise by any
tenant); (ii) Lessee undertaking any Alterations, installation of Trade Fixtures
or any Utility Installations; (iii) the negligence or willful misconduct of
Lessee, its employees, agents, contractors, guests or invitees; (iv) the matters
set forth in paragraph 6.2(c) of the Lease; or, (v) a Default by Lessee under
this Lease.

 

55.          LESSEE’S COOOPERATION:

 

Lessee agrees to cooperate with Lessor to facilitate Lessor’s compliance with
its obligations under paragraphs 2.2, 2.3, 7.2, 9, and 14 of this Lease,
including by way of example, removal by Lessee of all items of personal
property, fixtures and trade fixtures from those portions of the Premises
designated by Lessor. If Lessee fails to remove such items from those portions
of the Premises designated by Lessor within ten (10) calendar days after written
notice is delivered to Lessee to do so, Lessor shall have the right to enter
upon the Premises to effect such removal, at Lessee’s expense, and Lessor shall
not be liable to Lessee in any manner whatsoever as a result of such removal or
the manner of effecting same. In connection therewith, Lessor shall make all
repairs and/or replacements in a manner that, to the extent reasonable and
practicable, does not interfere with the conduct of Lessee’s business. Lessor
shall be able to undertake such repairs during normal business hours. Lessor
shall not be liable in any manner whatsoever to Lessee for damage, loss or
injury resulting from the work performed on the Premises by Lessor or Lessor’s
contractors provided that Lessor uses due care to avoid damage to Lessee’s
personal property or bodily injury. Except in the event of Lessor’s gross
negligence

 

2

--------------------------------------------------------------------------------


 

or willful misconduct, Lessor shall not be liable for Lessee’s loss of business
or reduction of income by reason of such modification or reconstruction by
Lessor.

 

56.          PARKING: Paragraphs 1.2b and 2.6 of the Lease are amplified as
follows:

 

The maintenance, repair, washing, waxing or cleaning of vehicles in parking
space(s), parking lot(s), or other common area(s) is prohibited.

 

Only “Operable Vehicles” shall be allowed in the parking area. Operable Vehicles
are vehicles which are in good working order and in a non-derelict or
non-vandalized condition. For illustration, vehicles with flat tires, leaks,
inoperable engines, or broken windows shall not be allowed in the parking area.

 

Lessee shall use parking spaces for the sole purpose of parking. Storage
(including but not limited to boats, trailers, crates, tools, equipment, and/or
merchandise) is prohibited except in areas designated by Lessor for such use.

 

Lessee shall not assign or sublet parking.

 

Unless otherwise instructed, every person using the parking area is required to
park and lock his own vehicle. Lessor shall not be responsible for any damage to
vehicles, injury to persons or loss of property, all of which risks are assumed
by the party using the parking area.

 

57.          INSURANCE AMPLICATION:

 

A.            Paragraph 8.2 of the Lease is modified by adding the following:
Lessor may require from time to time that Lessee increase the limits of coverage
provided hereunder to an amount which is commercially reasonable and consistent
either with the increased risks attendant to the perils covered by such policy
or increased levels of coverage generally required by landlords for comparable
properties and/or comparable uses of the Premises.

 

B.            Paragraph 8.3 of the Lease is modified by adding the following: If
coverage is available, the policies referenced in paragraph 8.3(a) shall include
coverage for any modifications and/or upgrades required or arising as a result
of any building codes, ordinances or laws regulating the construction,
reconstruction, maintenance, repair and demolition of buildings or other
structures.

 

58.          ASSIGNMENT OR SUBLETTING:

 

A.            Notwithstanding anything to the contrary set forth in paragraph
12.1, Lessee, without Lessor’s prior written consent, may assign this Lease to
Glendon Group, Inc., in connection with any merger, sale of the stock or assets
of Lessee, provided, however, within thirty (30) days of the completion of such
transaction, Lessee shall notify Lessor of the occurrence thereof and deliver to
Lessor a copy of the assignment of Lease which shall include an acceptance of
the assignment by Glendon Group, Inc., and the

 

3

--------------------------------------------------------------------------------


 

assumption of all covenants, duties and obligations of Lessee under the Lease
regardless of when arising. In addition, Guarantors shall deliver to Lessor an
acknowledgment that the guaranty remains in full force and effect and also
guaranties the obligations of Glendon Group, Inc., as assignee of Lessee,
Nothing in the forgoing intended to limit the provisions of paragraph 12.2 of
the Lease.

 

B.            Notwithstanding anything to the contrary set forth in paragraph
12.1, in connection with an assignment to Glendon Group, Inc., as provided in A,
above, Glendon Group, Inc. may sublet the Premises to Lessee, without Lessor’s
prior written consent, provided, however, within thirty (30) days of the
completion of such transaction, Lessee shall notify Lessor of the occurrence
thereof and deliver to Lessor a copy of the sublease which shall include an
acceptance of the sublease by Lessee, and an acknowledgement of the continuing
obligation of Lessee to perform all covenants, duties and obligations of Lessee
under the Lease regardless of when arising. In addition, Guarantors shall
deliver to Lessor an acknowledgment that the guaranty remains in full force and
effect and also guaranties the obligations of Lessee, as sublessee under the
Lease. Nothing in the forgoing intended to limit the provisions of paragraph
12.2 of the Lease.

 

C.            The following sentence is added to paragraph 12.2(e): Lessee shall
also pay reasonable attorneys fees and costs incurred by Lessor in connection
with the proposed assignment or sublease.

 

D.            The following paragraph is added as paragraph 12.2(h) to the
Lease:

 

12.2(h) Except for any consideration provided to Lessee in connection with the
sale of its business, fifty percent (50%) of any rental or other consideration
agreed to by an assignee, sublessee, or transferee of Lessee’s interest, whether
or not Lessor has given its consent, in excess of the rentals provided for in
this Lease (“Transfer Premium”) shall be for the benefit of and shall be paid to
Lessor by Lessee in increments as and when received by Lessee under the
assignment, sublease or transfer and shall be deemed additional rent due under
this Lease. In the event Lessee sublets a portion of the Premises, the
determination of the additional sums due shall be made by apportioning the Base
Rent on a square footage basis. Notwithstanding the forgoing, no Transfer
Premium shall be payable until Lessee has offset against the excess rental and
other consideration paid by the assignee, sublessee or transferee any reasonable
leasing commissions paid by Lessee and any other out-of-pocket expenses
attributable to the assignment or sublease.

 

59.          MAINTENANCE:

 

Paragraphs 7.1 and 7.2 of the Lease are modified as follows: Notwithstanding
anything to the contrary contained in paragraphs 7.1 and\or 7.2 of the Lease,
Lessee acknowledges and agrees that it, at its sole cost and expense, shall
repair any and all damage, modifications, maintenance or repairs relating to,
arising out of or caused by any negligent or intentional act or omission of
Lessee, its agents, employees, guests, or invitees, to the Premises, or any
portion

 

4

--------------------------------------------------------------------------------


 

thereof, or any repairs or modifications required as a result of Lessee’s
Default under this Lease, Alterations or Utility Installations.

 

60.                               MONTHLY PAYMENT OF REAL PROPERTY TAXES AND
INSURANCE PREMIUM:

 

In lieu of the payment procedure concerning Insurance premiums set forth in
Paragraph 8.1 of the Lease and in conformance with the provisions authorizing
advance installment payments of Real Property Taxes set forth in paragraph 10.2
of the Lease, Lessee shall pay an estimate of the annual Insurance premiums and
the Real Property Taxes monthly along with its payment of Base Rent. The initial
monthly advance payment for Real Property Taxes and Insurance Premiums payable
to Lessor shall be $3,681.96. In addition, Lessee shall pay Lessor, upon demand,
any additional amount necessary to pay such obligations when due. The monthly
advance payments set forth above, may be adjusted by Lessor from time to time,
upon notice to Lessee, to reflect any change in the Insurance Premiums and/or
the Real Property Taxes and to cause a large enough fund to be held by Lessor to
fully discharge the Real Property Tax obligation and the Insurance Premiums when
due. The forgoing is intended to set forth the understanding between Lessor and
Lessee that monthly advance payments as set forth above shall be required by
Lessor. It is intended that the Lessor’s option set forth in paragraph 10.2
apply to Insurance premiums as well as Real Property Taxes and that the forgoing
provisions set forth the requirement that monthly payments in advance of Real
Property Taxes and Insurance Premiums be made in conformance with said paragraph
10.2 and that all the terms and conditions contained therein shall apply to all
monies deposited pursuant to this paragraph.

 

61.          CONDEMNATION:

 

Paragraph 14 of the Lease is augmented as follows: Lessee will not have any
claim or be entitled to any award for diminution in value of its rights under
this Lease or for the value of any unexpired term of this Lease; however, Lessee
may make its own claim for any separate award that may be made by the condemnor
for Lessee’s loss of business or for the taking of or injury to Lessee’s
improvements, or on account of any cost or loss Lessee may sustain in the
removal of Lessee’s trade fixtures, equipment and furnishings or as a result of
any alterations, modifications or repairs that may be reasonably required by
Lessee in order to place the remaining portion of the Premises not taken in a
suitable condition for the continuance of Lessee’s occupancy.

 

If this Lease is terminated pursuant to the provisions of paragraph 14 of the
Lease, then all rentals and other charges payable by Lessee to Lessor under this
Lease will be paid to the date of the taking or the date Lessee ceases
operations at the Premises, whichever is later, and any rentals and other
charges paid in advance and allocable to the period after the date of the taking
or the date Lessee ceases operating at the Premises, whichever is later, will be
repaid to Lessee by Lessor.

 

62.          SIGNS AND AWNINGS:

 

Paragraph 34 of the Lease is amplified as follows: The placement of any sign,
lettering, marquee or awning in, on or about the Premises shall be at Lessee’s
sole cost and expense. Lessee shall have the right to erect building top (but
not roof top) signage. Any sign, including,

 

5

--------------------------------------------------------------------------------


 

but not limited to, building top signage, lettering, marquee, awning or display
approved by Lessor or allowed herein without Lessor’s approval shall only be
installed upon the Lessee obtaining any and all appropriate and necessary
permits from the appropriate governmental entity and/or agency and shall be
otherwise in compliance with all applicable government codes, ordinances,
statutes, and regulations and subject to the provisions of Paragraph 7 of this
Lease. Lessee shall remove, repair or replace any awnings, marquees, signs,
lettering, window shades or draperies previously permitted by Lessor or allowed
under this Lease without permission whenever Lessor shall notify Lessee that
such removal, repair or replacement is advisable to promote a well-kept
appearance upon the Premises. Notwithstanding the foregoing, Lessor’s right to
require removal during the Lease term of any of the items set forth in the
foregoing sentence which installation was pre-approved by Lessor shall be
limited to those pre-approved items which Lessee has failed to maintain and keep
in good condition and repair. All sign(s) and lettering of Lessee shall be
removed by Lessee by the end of the last day of the Term or earlier termination
date and all damage occasioned by the installation, maintenance and/or removal
of Lessee’s signs and/or lettering shall be repaired by Lessee, at its sole cost
and expense, promptly upon the occurrence thereof. Lessor shall have the right
to require the removal of all awnings and marquees at the end of the Term or
earlier termination of date and all damage occasioned by the installation,
maintenance and/or removal of all awnings and/or marquees shall be repaired by
Lessee, at its sole cost and expense, promptly upon the occurrence thereof.
Lessee shall indemnify, defend and hold Lessor harmless from any and all claims,
losses, damages, liability, costs and expenses, including reasonable attorney’s
fees, arising out of or relating to any sign, awning, marquee or lettering.

 

63.          HOLDING OVER:

 

Paragraph 26 of the Lease is modified by adding the following:

 

If Lessee holds over after the expiration or earlier termination of this Lease,
the same shall be a tenancy at sufferance terminable at any time, and Lessee
shall be liable to Lessor for, and Lessee shall indemnify, protect, defend, by
counsel selected by Lessee and approved by Lessor, in his reasonable discretion,
and hold Lessor harmless from and against all liabilities, losses, costs,
expenses or claims actually suffered or incurred by Lessor due to such holdover
and which Lessor could not reasonably avoid, including damages and costs related
to any successor tenant of the Premises to whom Lessor could not deliver
possession of the Premises when promised. All of the other terms and conditions
of this Lease shall be applicable during any holdover period, with or without
the consent of Lessor, except that Lessee shall pay to Lessor from time to time
upon demand, as Base Rent for the period of any holdover, an amount equal to one
hundred fifty percent (150%) of the Base Rent payable for the month immediately
preceding the holdover computed on a daily basis for each day of the holdover
period. Notwithstanding the preceding sentence, Lessor agrees that the Base Rent
during the first two (2) months of an hold over shall be the Base Rent payable
for the month immediately preceding the termination of expiration or earlier
termination of the Lease. No holding over by Lessee, whether with or without
consent of Lessor shall operate to extend this Lease. The preceding provisions
of this Paragraph 62 shall not be construed as Lessor’s consent to any holding
over by Lessee.

 

6

--------------------------------------------------------------------------------


 

64.          CONTINUOUS OPERATION:

 

Lessee agrees that Lessor has deemed the continuous operation of Lessee’s
business at the Premises during the term of this Lease as vital for maintaining
the valuation of the Premises. Therefore, Lessee agrees that if there is any
abandonment of, or cessation of business by Lessee at, the Premises, then in any
such event Lessor may terminate this Lease and avail itself of all remedies
desirable to Lessor. Notwithstanding anything to the contrary contained in this
Paragraph 63, the obligation set forth above for continuous operations shall
exclude holidays, vacation periods and weekends. The violation of this Paragraph
63 by Lessee shall constitute a Breach of this Lease.

 

65.          LIMITATION OF LESSEE’S OBLIGATION REGARDING REAL PROPERTY TAXES:

 

Notwithstanding anything to the contrary contained in the Lease, during the
period terminating on September 30, 2015, Real Property Taxes shall not include
any increase on or after the Commencement Date of this Lease in any tax, levy,
assessment or charge which is categorized as Real Property Taxes as defined in
paragraph 10.1 of this Lease, imposed by reason of or arising from a “Change in
ownership” as defined in Part 0.5, Chapter 2 of the Revenue and Taxation Code of
the State of California. Lessee acknowledges that the protection providing in
this paragraph 65 is not applicable to Real Property Taxes covering the period
of time commencing October 1, 2015 and thereafter which Real Property Taxes
shall include any increase imposed by reason of or arising from a “Change in
ownership” prior thereto.

 

66.          MEMORANDUM OF LEASE:

 

At the request of Lessor, Lessee shall promptly execute, acknowledge and deliver
a memorandum with respect to this Lease sufficient for recording in the form
requested by Lessor.. In no event shall this Lease be recorded and if Lessee
records this Lease in violation of the terms hereof, in addition to any other
remedy available to Lessor upon Lessee’s Default, Lessor shall have the option
to terminate this Lease by recording a notice to such effect. If a memorandum of
lease is recorded, on the expiration of the Term Lessee shall execute,
acknowledge and deliver to Lessor an instrument in writing releasing and
quitclaiming to Lessor all right, title and interest of Lessee in and to the
Premises by reason of this Lease or otherwise.

 

67.          CONFIDENTIALITY:

 

Lessor and Lessee acknowledges and agrees that as a material condition of this
Lease, the negotiations preceding the execution of this Lease, the content of
this Lease and any related documents are confidential information and shall
remain strictly private. Lessor and Lessee shall keep such confidential
information strictly confidential and shall not disclose such confidential
information to any person or entity other than Lessor’s or Lessee’s financial
and legal representatives, real estate or business brokers, insurers, current or
prospective lenders, prospective purchasers, potential investors, shareholders,
actual or prospective business alliances or otherwise in connection with the
marketing of the Premises, or otherwise required to be

 

7

--------------------------------------------------------------------------------


 

disclosed by applicable law. The forgoing restriction as to confidential
information shall not apply information which is otherwise public information
nor shall it apply to any proceeding in connection with a Default or Breach of
this Lease or otherwise to enforce the terms of this Lease. The forgoing
restriction shall survive the termination of this Lease for a period of one
(1) year.

 

68.          FORCE MAJEURE:

 

Except as otherwise specifically provided herein, in any case where either party
hereto is required to do any act, delays caused by or resulting from acts of
God, war, civil commotion, fire or other casualty, labor difficulties, shortages
of labor, materials or equipment, government regulations, or other caused beyond
such party’s reasonable control shall not be counted in determining the time
during which work shall be completed, whether such time be designated by a fixed
date, a fixed time, or a “reasonable time”.

 

69.          REDUCTION OF SECURITY DEPOSIT:

 

Provided that Lessee is not then in Default under the terms of this Lease,
Lessor shall utilize and apply Forty Thousand Dollars ($40,000) of the Security
Deposit as partial payment of the Base Rent due from Lessee for October, 2014
and Lessee shall pay Lessor the balance of the Base Rent for October, 2014 which
balance equals Five Thousand Dollars ($5,000.00). Upon the application of Forty
Thousand Dollars ($40,000) towards the Base Rent for October, 2014, the Security
Deposit shall equal Eighty Thousand Dollars ($80,000.00).

 

70.          RIGHT OF FIRST OFFER TO PURCHASE:

 

If at any time during the Original Term (or any extended Term, if applicable),
Lessor desires to sell the Premises to an unrelated third party, Lessor agrees
to give written notice thereof to Lessee (“Sale Notice”) which Sale Notice shall
set forth the purchase price which is acceptable to Lessor. Lessee shall have
ten (10) business days from the giving of the Sale Notice to negotiate with
Lessor as to a purchase price. In the event that Lessor and Lessee are able to
reach an understanding as to a purchase price within the ten (10) business day
period, which understanding is evidenced by a written non-binding letter of
intent executed by both Lessor and Lessee within this ten (10) business day
period (“Letter of Intent”), then Lessee shall have ten (10) business days to
negotiate with Lessor as to the terms and conditions of a sale by Lessor to
Lessee of the Premises. In the event that Lessor and Lessee are unable to come
to a mutually acceptable agreement concerning the purchase of the Premises by
Lessee, which agreement is evidenced by an executed written purchase and sale
agreement, within the ten (10) business day period set forth above (in the event
a Letter of Intent is timely executed), except as hereinafter set forth, Lessor
shall be able to sell the Premises at any time thereafter to any person or
entity upon any terms and conditions acceptable to Lessor. Provided, however, in
the event that Lessor thereafter determines that it would sell the Premises to
an unrelated third party for a purchase price which is less than ninety percent
(90%) of the purchase price set forth in the previous Sale Notice, Lessor shall
give a new Sale Notice to Lessee and the provisions set forth above shall again
apply. Lessee’s rights hereunder shall terminate upon the expiration of the
Original Term (or extended Term, if applicable) or any earlier termination of
this Lease. Lessee’s rights hereunder shall terminate upon the termination of
any escrow between Lessor and Lessee

 

8

--------------------------------------------------------------------------------


 

without the purchase of the Premises by Lessee. It is expressly understood and
agreed to by Lessee, that its rights granted hereunder shall not apply to any
sale or transfer of all or a portion of the Premises, by Lessor, or any Co-Owner
comprising Lessor, to each other, or to a member of the Immediate Family of any
Co-Owner comprising Lessor, or any limited or general partner of a Co-Owner,
whether outright or to a trust of which a member(s) of the Immediate Family is a
Beneficiary or to an entity controlled by or under common control with any of
the foregoing, including the current Lessor. “Immediate Family” shall mean the
spouse, children, grandchildren or other issue of Co-Owner or the current
beneficiary or trustee of a Co-Owner.

 

LESSOR:

 

 

 

THE MILLER TRUST UNDER THE FIRST AMENDED

 

AND RESTATED MILLER TRUST DATED NOVEMBER 7, 1994

 

 

By:

/s/ Leo Miller

 

 

LEO MILLER, AS CO-TRUSTEE

 

 

 

By:

/s/ Bernice E. Miller

 

 

BERNICE E. MILLER, AS CO-TRUSTEE

 

 

 

 

 

THE KLEIN FAMILY PARTNERSHIP,

 

A CALIFORNIA LIMITED PARTNERSHIP

 

 

 

By:

/s/ Stanley Klein

 

 

STANLEY KLEIN, AS TRUSTEE OF THE

 

 

STANLEY KLEIN TRUST UNDER

 

 

DECLARATION OF TRUST DATED AUGUST 17, 1990

 

 

ITS: GENERAL PARTNER

 

 

 

 

 

LESSEE:

 

 

 

BEDZ.COM, INC.,

 

A DELAWARE CORPORATION

 

 

 

 

 

By:

/s/ David Zinberg

 

 

Its:

CEO

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

GUARANTY

 

The undersigned (collectively, “Guarantor”), as a material inducement to and in
consideration of the execution by Leo Miller and Bernice E. Miller, as
Co-Trustees of The Miller Trust under the First Amended and Restated Miller
Trust dated November 7,1994 and The Klein Family Partnership, a California
limited partnership (collectively, “Lessor”), of that certain Standard
Industrial/Commercial Single-Tenant Lease-Net (the “Lease”) of even date
herewith between Lessor and Bidz.com, Inc., a Delaware corporation (“Lessee”),
for the real property located at 2400 Marine Avenue, Redondo Beach, California
90278 (“Premises”) hereby agrees as follows:

 

1.             Guarantor hereby unconditionally guarantees the performance of,
and unconditionally promises to perform, all of the obligations (including,
without limitation, indemnity obligations) of Lessee under the Lease and any and
all extensions and modifications thereof, including, but not limited to, the
obligation to pay Rent thereunder (the “Guarantied Obligations”).

 

2.             In such manner, upon such terms and at such times as Lessor shall
deem best, and without notice to or the consent of Guarantor, or either of them,
Lessor may alter, compromise, extend or change the time or manner for the
performance of any obligation hereby guaranteed, substitute or add any one or
more guarantors, accept additional or substituted security for the performance
of any such obligation, or release or subordinate any security therefor, any and
all of which may be accomplished without any effect on the obligations of
Guarantor hereunder. No exercise or non-exercise by Lessor of any right hereby
given, no dealing by Lessor with Lessee, any other guarantor or other person,
and no change, impairment or suspension of any right or remedy of Lessor shall
in any way affect any of the obligations of Guarantor hereunder or any security
furnished by Guarantor or give Guarantor any recourse against Lessor.

 

3.             Guarantor hereby waives and agrees not to assert or take
advantage of the following:

 

(a)           Any right to require Lessor to proceed against Lessee or any other
person or to proceed or exhaust any security held by Lessor at any time or to
pursue any other remedy in Lessor’s power before proceeding against Guarantor,
including the provisions of Sections 2845 and 2850 of the Civil Code of
California;

 

(b)           Any defense based on the statute of limitations in any action
hereunder or in any action for the performance of any obligation hereby
guaranteed;

 

(c)           Any defense that may arise by reason of the incapacity, lack of
authority, bankruptcy, death or disability of any other person or persons or the
failure of Lessor to file or enforce a claim against the estate (in
administration, bankruptcy or any other proceeding) of any other person or
persons, including the provisions of Section 2810 of the Civil Code of
California;

 

(d)           Any right to receive demands, protests and notices of any kind
including, but not limited to, notice of the existence, creation or incurring of
any new or additional obligation or of any action or non-action on the part of
Lessee, Lessor or any other person;

 

(e)           Any defense based on an election of remedies including, but not
limited to, any action by Lessor which shall destroy or otherwise impair any
subrogation right of Guarantor or the right of Guarantor to proceed against
Lessee for reimbursement, or both;

 

(f)            Any duty on the part of Lessor to disclose to Guarantor any facts
Lessor may now or hereafter know about Lessee, regardless of whether Lessor has
reason to believe that such facts materially increase the risk beyond that which
Guarantor intends to assume or has reason to believe that such facts are unknown
to Guarantor or has a reasonable opportunity to communicate such facts to
Guarantor, it being understood and agreed that Guarantor is

 

1

--------------------------------------------------------------------------------


 

fully responsible for being and keeping informed of the financial condition of
Lessee and of all circumstances bearing on the risk of nonperformance of any
obligation hereby guaranteed;

 

(g)           Any right to receive notice of or to consent to any amendments
that may hereafter be made to the Lease, including the provisions of
Section 2819 of the Civil Code of California; and

 

(h)           Any defense based on the fact that Guarantor’s obligations
hereunder are larger or more burdensome than that of Lessee’s under the Lease,
including the provisions of Section 2809 of the Civil Code of California.

 

4.             Until all obligations hereby guaranteed shall have been fully
performed, Guarantor shall have no right of subrogation and waives any right to
enforce any remedy which Lessor now has or may hereafter have against Lessee and
any benefit of, and any right to participate in, any security now or hereafter
held by Lessor, including the provisions of Sections 2847, 2848 and 2849 of the
Civil Code of California. Guarantor agrees that nothing contained herein shall
prevent Lessor from suing on the Lease or from exercising any rights available
to Lessor thereunder and that the exercise of any of the aforesaid rights shall
not constitute a legal or equitable discharge of Guarantor. Guarantor expressly
waives any and all benefits under the second sentence of California Civil Code
Section 2822(a). In addition, Guarantor agrees that Lessor (and not Lessee)
shall have the right to designate the portion of Lessee’s obligations under the
Lease that is satisfied by a partial payment by Lessee.

 

5.             All existing and future obligations of Lessee to Guarantor, or
any person owned in whole or in part by Guarantor, and the right of Guarantor to
cause or permit itself or such person to withdraw any capital invested in Lessee
are hereby subordinated to all obligations hereby guaranteed, and, without the
prior written consent of Lessor, such obligations to Guarantor shall not be
performed, and such capital shall not be withdrawn, in whole or in part, while
Lessee is in default under the Lease.

 

6.             Guarantor represents and warrants that all financial statements
and other information concerning the financial condition of Guarantor and
Lessee, its members or shareholders or any affiliates of Lessee and/or the
operation of Lessee or any affiliate of Lessee, are true and correct in all
material respects and do not omit any material fact concerning a Guarantor or
Lessee, including, but not limited to, its financial condition or the financial
condition of its members, shareholders or affiliates, as the case may be. The
representations hereinabove set forth shall survive the execution of this
Guaranty.

 

7.             All rights, powers and remedies of Lessor hereunder and under any
other agreement now or at any time hereafter in force between Lessor and
Guarantor shall be cumulative and not alternative, and such rights, powers and
remedies shall be in addition to all rights, powers and remedies given to Lessor
at law or in equity. This Guaranty of Lease is in addition to and exclusive of
the guarantee of any other guarantor of any obligation of Lessee to Lessor.

 

8.             The obligations of Guarantor hereunder are independent of the
obligations of Lessee under the Lease, and, in the event of any default
hereunder or under the Lease, a separate action or actions may be brought and
prosecuted against Guarantor, or either of them, whether or not Lessee or any
other guarantor is joined therein or a separate action or actions are brought
against Lessee. Lessor may maintain successive actions for other defaults.
Lessor’s rights hereunder shall not be exhausted by its exercise of any of its
rights or remedies or by any such action or by any number of successive actions
until and unless all obligations hereby guaranteed shall have been fully
performed.

 

9.             Guarantor shall pay to Lessor, without demand, reasonable
attorneys’ fees and all costs and other expenses which Lessor shall expend or
incur in collecting or compromising any obligation hereby guaranteed or in
enforcing this Guaranty of Lease against Guarantor, whether or not suit is filed
including, but not limited to, attorneys’ fees, costs and other expenses
incurred by Lessor in connection with any insolvency, bankruptcy,
reorganization, arrangement or other similar proceeding involving Guarantor
which in any way affects the exercise by Lessor of its rights and remedies
hereunder.

 

10.           Should any one or more provisions of this Guaranty of Lease be
determined to be illegal or unenforceable, all other provisions shall
nevertheless be effective.

 

2

--------------------------------------------------------------------------------


 

11.           This Guaranty of Lease shall inure to the benefit of Lessor and
its successors and assigns, and shall bind the heirs, executors, administrators,
successors and assigns of Guarantor. This Guaranty of Lease may be assigned by
Lessor concurrently with the transfer of title to property covered by the Lease,
and, when so assigned, Guarantor shall be liable to the assignees without in any
manner affecting the liability of Guarantor hereunder.

 

12.           Upon full performance of all obligations hereby guaranteed, this
Guaranty of Lease shall be of no further force or effect.

 

13.           No provision of this Guaranty of Lease or right of Lessor
hereunder can be waived or modified, nor can Guarantor be released from
Guarantor’s obligations hereunder, except by a writing duly executed by Lessor.

 

14.           When the context and construction so require, all words used in
the singular herein shall be deemed to have been used in the plural and the
masculine shall include the feminine and neuter and vice versa. The word
“person” as used herein shall include any individual, company, firm,
association, partnership, corporation, trust or other legal entity of any kind
whatsoever.

 

15.           If two or more persons or entities are signing this Guaranty Of
Lease As Guarantor, then all such persons or entities shall be jointly and
severally liable for the obligations of Guarantor hereunder and the
unenforceability of this Guaranty or Lessor’s election not to enforce this
Guaranty against one (1) or more of the persons and/or entities comprising
Guarantor shall not affect the obligations of the remaining persons and/or
entities comprising Guarantor or the enforceability of this Guaranty against
such remaining persons.

 

16.           Lessor shall have the right to proceed immediately against
Guarantor, or any of them, following any Event of Default by Lessee under the
Lease which is the subject of this Guaranty without first proceeding against
Lessee and without previous notice to or demand upon either Lessee or any
Guarantor. If the Lease terminates and Lessor has any right it can enforce
against Lessee after termination which is the subject of this Guaranty, Lessor
can enforce these rights against Guarantor, or any of them, without giving
previous notice to Lessee or any Guarantor or without making demand on any of
them.

 

17.           To the extent allowed by applicable law, Guarantor waives the
right to a jury trial of any cause of action, claim, counterclaim, or
cross-complaint in any action, proceeding, or other hearing brought by either
Lessor against Lessee or Guarantor, or any of them, or by Lessee or Guarantor
against Lessor on any matter arising out of, or in any way connected with, the
Lease, this Guaranty, the relationship of Lessor and Lessee, Lessee’s use or
occupancy of the Premises, or any claim of injury or damage, or the enforcement
of any remedy under any law, statute, or regulation, emergency or otherwise, now
or hereafter in effect.

 

18.           Any notice or demand to be given to a party shall be in writing
and shall be personally served, or in lieu of personal service, may be given by
overnight commercial courier, or by depositing such notice in the United States
mail, registered or certified, postage prepaid, addressed at the address listed
below the Guarantor’s name at the end of this Guaranty and to Lessor at the
following address: 2121 Century Woods Way, Los Angeles, California 90067 with a
copy to Leven & Seligman, LLP, 1801 Century Park East, Suite 1460, Los Angeles,
California 90067, Attn: Robert Z. Seligman, Esq. Any notice given by overnight
commercial courier shall be deemed to have been given on the next business day.
Any notice given by registered mail shall be deemed to have been given on the
third business day after its deposit in the United States mail. Any notice given
by certified mail shall be deemed to have been given on the date receipt was
acknowledged to the postal authorities. Any notice given by mail other than
registered or certified mail shall be deemed given only if received by the other
party(ies) and then on the date of receipt. Any party may, by written notice to
the other(s) in the manner aforesaid, change the address to which notices
addressed to it shall thereafter be given.

 

3

--------------------------------------------------------------------------------


 

19.           This Guaranty shall be governed by and construed in accordance
with the laws of the State of California. In any action brought under or arising
out of this Guaranty, Guarantor hereby consents to the jurisdiction of any
competent court within the State of California and hereby consents to service of
process by any means authorized by California law. This Guaranty shall
constitute the entire agreement of Guarantor with respect to the subject matter
hereof, and no representation, understanding, promise or condition concerning
the subject matter hereof shall be binding upon Lessor unless expressed herein.

 

July 31, 2012

“GUARANTOR”

 

 

 

/s/ David Zinberg

 

David Zinberg

 

Address:

5102 Pacific Ave

 

 

Marina Del Rey, CA 90292

 

Telecopier No.:

(310) 280-7337

 

 

 

 

 

/s/ Marina Zinberg

 

Marina Zinberg

 

Address:

13700 Marina Pointe Dr. #711

 

 

Marina Del Rey, CA 90292

 

Telecopier No.:

(310) 614-8200

 

4

--------------------------------------------------------------------------------